oOo fF SD WA ff WH NH KS

BO BD DO ON mm ee

 

 

Case 20-51150-btb Doc 39 Entered 05/25/21 16:43:25 Page1of 41

THE LAW OFFICE OF NATHAN R. ZELTZER, Ltd.

Nathan R. Zeltzer, Esq

State Bar No. 5173 ECF filed: 5/20/21
232 Court Street

Reno, Nevada 89501

(775) 786-9993

nrzbk@yahoo.com

Attorney for Debtors

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEVADA

xR BK Ok

IN RE: Case No. BK-20-51150-BTB
CHAPTER 13
JOSE R. MARTINEZ-CHICAS,
ARACELI G. DIAZ, SUPPLEMENT TO RESPONSE TO
REPLY TO OBJECTION TO THE
PROOF OF CLAIM OF SYLVIA LLOYD
Claim Number 15

Debtors, Hearing Date: May 27, 2021
Hearing Time: 1:30pm
/ Estimated Time: 5 min.

 

The Debtors, JOSE R. MARTINEZ-CHICAS and ARACELI G, DIAZ (hereinafter
“Debtors”) by and through their counsel, Nathan R. Zeltzer, Esq. files this Supplement Response to
the Reply to Objection to proof of Claim Number 15 of Sylvia Lloyd (hereinafter “Creditor’”). This
Supplement provides bank account statements and other documents that support the Debtors

Response to Creditor’s Reply to Debtors Objection to her Proof of Claim.

 
Oo Oo Ss DH WA B&B | Be

BM BR NR BN RD ND ORD mee
2S RRPERBBRBRSSERRZEE STO

 

 

Case 20-51150-btb Doc 39 Entered 05/25/21 16:43:25 Page 2 of 41

The loan that Creditor claims was made to Debtors former business Corazon a Corazon for
$60,000, was for use on the Daisy Mae Lane real estate investment project. This payment was
deposited in the Corazon business account and then transferred to RM Services of Northern Nevada
general business account for use in improvements on the Daisy Mae real estate project. See Exhibit
“A”, check from Creditor and Corazon bank account statement as Exhibit “A” attached hereto and
incorporated herein. Additionally, see RM Services bank statements as Exhibit “B” attached hereto
and incorporated herein.

Thus, these funds were used for the Daisy Mae real estate project, not to fund the Corazon
business as claimed by the Creditor.

Dated this 25th day of May, 2021. /s! Nathan R. Zeltzer

Nathan R. Zeltzer
Attorney for Debtors

 
Case 20-51150-btb Doc 39 Entered 05/25/21 16:43:25 Page 3of 41

[J

 

XHIBIT “A”

 

 

 

A

 

XHIBIT “A”

 

 

 

 
5/20/2021

(Sbank.

ee
Front and Gack

 

  

 

Qa Zoon fe

Q Zoon Out
& Aoctate Right
4> Rotate Lott
O Aoverse er

Shortcuts

Show Endorsement

Show Routing Humber
Subsequent Endorsements
Show Signature

Bent image
Print all Emages

https: /image.us.bank-dns.comimage/ViewlmagesF ortnbox.do7|mageNo=1 &requestNumber=2800707812&viewAll=true&service Type=DEPSITEMS

 

 

Case 20-51150-btb Doc 39 Enterethdgoteé?1 16:43:25 Page 4of 41

Help Cee

 

 

 

 

 

 

 

 

 

 

 

<<Previous 1 Of 1 Nerte>
Ce
| Zoom: 100%
2
ersmnsien
om Me L/9
} mp Coren Chem BY. 1$ 9002 4%
i OTHE DER OF ae 2e/7- ll 3
| er amar “ea Douas @
i 810 6, Grand Ave.
Giendora, CA 91741 ,
PACIFIC WESTERN BANIC fy
MEMO Lon _ ly fi CoO” wr
b22238 2000 - ns
ae
a ¢
: oF 3
coved oot g
g BF. 3
a =) fe
Zeb:
= te

 

WM
Case 20-51150-btb

_ Upbank.

P.O, Box 1800
—_— Saint Paul, Minnesota 55101-0800

3758 TRN 5 ¥
——.

oN YLeo df toMy fA ALE eg eg UG gge tN Nocey off oUUffooey
00008841802 SP _106481895903436 E
CORAZON A CORAZON BEHAVIOR HEALTH LLC
7885 OPAL BLUFF DR

RENO NV 89506-4711

Doc 39 Entered 05/25/21 16:43:25

Page 5 of 41

Business Statement
Account Number:

Statement Period:

STo4 Jan 2, 2019

through
Jan 31, 2019

rie
Page 1 of 9

a To Contact U.S, Bank

24-Hour Business
Solutions:

 

1-800-673-3555

U.S. Bank accepts Relay Calls

internet: usbank.com

 

INFORMATION YOU SHOULD KNOW

Price changes for U.S. Bank Business Checking, Savings and Treasury Management Services are effective Jan. 1, 20499.
Please contact your banker or Treasury Management consultant for pricing information specific to your account. If you need
assistance in reaching your bank contact, call Customer Service at the number listed in the upper right corner of this statement or
send an email to Customer Service at commercialsupport@usbank.com.

 

Effective February 11, 2019 the "Your Deposit Account Agreement” booklet will include an update that may affect your rights.
Starting February 11, you may pick up copies at your local branch, view copies at usbank.com, or call 800. USBANKS

{1.800.872.2657} to request a copy.

The main update to note in the revised "Your Deposit Account Agreement” booklet section, and sub section, is:
¢ Insection "Terms Applicable to all Deposit Accounts", there is an update in the “Arbitration” subsection now titled

"Resolution of Disputes by Arbitration”.

 

Protecting your accounts is our highest priority. We have many safeguards in place to help ensure your accounts are secure.
One of these is to close long-term inactive cards. If your U.S. Bank Business Debit or ATM Card has not been used within the last
18 months, it may be closed. You will be notified at a later date in the event that your card will be closed. Please call us with any

questions at 800-673-3555.

 

 

 

 

 

 

 

 

PLATINUM BUSINESS CHECKING Member FDIC
U.S. Bank National Association Account Numbe
Account Summary
# Items
Beginning Balance on Jan 2 $ 7,159.21
Customer Deposits 3 62,793.14
Other Deposits 12 22,579.81
Card Deposits 8 9,658.97
Card Withdrawals 77 6,427.69-
Other Withdrawals §2 62,389.19-
Checks Paid 51 31,233.73-
Ending Balance on Jan 31, 2019 § 2,140.52
Customer Deposits
Number Date ——_—__—«aRef Nurnber Amount Number Date Ref Number ___Amount
Jan 2 8658875872 2,093.14 Jan 28 8058012329 60,000.00
Jan 4 9256716409 700.00
Total Customer Deposits $ 62,793.14
Other Deposits
Date Description of Transaction Ref Number Amount
Jan 2 Mobile Banking Transfer From Accounts $ 4,000.00
Jan 4 Mobile Banking Transfer From Account <q 1,000.00
Jan 4 Internet Banking Transfer From Account Qa 2,500.00
Jan 7 Electronic Deposit From UHS ACH 273.34
REF=190070015171400N00 1530181291PREMIUMS UHSO59645
Jan 7 Internet Banking Transfer From Account 2,500.00
Jan 14 Mobile Banking Transfer From Account 1,500.00
Case 20-51150-btb Doc 39 Entered 05/25/21 16:43:25 Page 6of 41

BALANCE YOUR ACCOUNT
ni ° To keep track of all your transactions, you should balance your account every month, Please

examine this statement immediately. We will assume that the balance and transactions shown are
correct unless you notify us of an error.
Oulstanding Daposits
TE 1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
the left, Record the total.

2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
and autornatic payments that appear on your statement. Withdrawals that are NOT checked off
should be recorded in the Outstanding Withdrawals section at the left. Record the total.

 

Outstanding Withdrawals Enter the ending balance shown on this statement. $
Enter the total deposits recorded in the Outstanding Deposits section. $
Total lines 3 and 4. $.

Enter the total withdrawals recorded in the Outstanding Withdrawals section. $

Subtract line 6 from line §. This is your balance. $

i ad

Enter in your register and subtract from your register balance any checks, withdrawals or other
debits {including fees, if any) that appear on your statement but have not been recorded in your
register.

9. Enter in your register and add to your register balance any deposits or other credits {including
interest, if any) that appear in your statement but have not been recorded in your register.

10. The balance in your register should be the same as the balance shown in #7. If it does not
match, review and check all figures used, and check the addition and subtraction in your register.
if necessary, review and balance your statement from the previous month.

TAL

 

IMPORTANT DISCLOSURES TO CUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Etectronic Transfers
If you think your statement of receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank P.O. Box 64997 St. Paul, MN
55164-9505.
e Tall us your name and account number.
* Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
¢ Tell us the dollar amount af the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for tha amount you think is in error, $0 that you will have the usa of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.

“Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.

IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS

Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations goveming such transactions, including the
tules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.

CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE

What To Do if You Think You Find A Mistake on Your Statement

It you think there is an error on your slatement, write to us at:

U.S. Bank, P.O, Box 3528, Oshkosh, WI 54903-3528.

In your fetter, give us the follawing information:

« Account information: Your name and account number.

¢ Dollar Amount: The dollar amount of the suspected error.

¢ Description of problem: If you think there is an error on your bill, describe what you belleve is wrong and why you believe it Is a mistake.

You must contact us within 60 days after the error appeared on your statement.

You must notify us of any potential errors in writing. You may call us, but if you do we are nat required to investigate any potential errors and you may have lo pay the amount in question.

While we investigate whether or not there has been an error, the following are true:

« We cannot try to collect the amount in question, or report you as delinquent on thal amount.

¢ The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, f we determine that we made @ mistake, you will not have to
pay the amount in question or any Interest or other fees related to that amount.

« While you do not have to pay the amount in question, you are responsible for the remainder of your balance.

« We can apply any unpaid amount against your credit limit,

Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided In the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one), We multiply the
Balance Subject to Interest by the number of days itis applicable and add them up to gel the same number of days in the billing cycle. We then divide the result by the number of billing

days in the cycle. This is your Balance Subject te Interest Rate. Any unpaid interest charges and unpaid fees are nat included in the Balance Subject to Interest, The *“ INTEREST
CHARGE"* begins from the date of each advance.

REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflacted in your credit report,

CONSUMER REPORT DISPUTES

We may report information about negative account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a
result, this may prevent you from obtaining services at other financial institutions. if you believe we have inaccurately reported information to. a CRA, you may submit a dispute by calling
844.624.8230 or by writing ta: U.S. Bank Attn: CRA Management, P.O, Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide: your name,
address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g., affidavit of
identity theft), if applicable.

EQGGt NOMIC

LENDER
Member FDIC
Case 20-51150-btb Doc 39 Entered 05/25/21 16:43:25

_ UWSbank.

CORAZON A CORAZON BEHAVIOR HEALTH LLC
7885 OPAL BLUFF DR
RENO NV 89506-4711

Page 7 of 41

Business Statement
Account Number:

 

 

 

 

 

 

 

 

 

 

' Statement Period:
Jan 2, 2019
. through
eo Jan 31, 2019
Page 2 of 9
PLATINUM BUSINESS CHECKING -- (CONTINUED)
L_S. Bank National Association Account Number OQ
Other Deposits (continued)
Date _ Description of Transaction Ref Number Amount
Jan 14 Mobile Banking Transfer From Account Sinn 3,500.00
Jan 17 Internet Banking Transfer From Account 250.00
Jan 18 Electronic Deposit From ENTERP SV6, LLC. 2,982.62
REF=190160151298710N00 2886000020HCCLAIMPMT108925920190118
Jan 22 Debit Purchase Ret - VISA On 012119 RENO NV 2091013000 41.00
MILL STREET MARK REF # 74431069022091013000 US1
sangeseaneniOAGd
Jan 25 Electronic Deposit From ENTERP SVC, LLC. 3,688.85
REF=190230138181950N00 2886000020HCCLAIMPMT 109250320190125
Jan 31 Mobile Banking Transfer From Account 374,00
Total Other Deposits $ 22,579.81
Card Deposits
Card Number: xxxx-xxxx-xxxx-0225
Date _ Description of Transaction jth = Ref Number Amount
Jan 4 ATM Deposil US BANK KIETZKE RENO NV $ 470.00
Serial No, 006241 111233SUS4U768
Jan 9 ATM Deposit US BANK VASSAR RENO NV 930.75
Serial. No. 000691 104746SUS4U309
Jan 9 ATM Deposit US BANK RENO NOR RENO NV 4,682.22
Serial No. 001279084847SUS4U854
Jan 46 ATM Deposit US BANK SPARKS SPARKS NV 880.00
Serial No. 007730093624SUS4U840
Jan 23 ATM Deposit US BANK MEADOWOO RENO NV 525.00
Serial No. 000252142503SUS4U853
Jan 28 ATM Deposit US BANK SPARKS SPARKS NV 821,00
Serial No. 002385083924SUS4U840
Jan 28 ATM Deposit US BANK SPARKS SPARKS NV 900.00
Serial No. 002384083638SUS4U840
Card xxxx-xxxx-xxxx-0225 Deposit Subtotal $ 9,208.97
Card Number: xxxx-xxxx-xxxx-0454
Date _ Description of Transaction zits RefNumber _Amount
Jan 24 ATM Deposit US BANK RENO NOR RENO NV $ 450.00
Serial No. 005009093705SUS4U854
Card xxxx-xxxx-xxxx-0454 Deposit Subtotal 450.00
Total Card Deposits 9,658.97
Card Withdrawals
Date _ Description of Transaction Ref Number _ = Amount
Jan 22 Fee ATM Withdrawal At Other Network 2200003257 $ 2.50-
Card Number: xxxx-xxxx-xxxx-0225
Date Description of Transaction Ref Number Amount
Jan 4 Debit Purchase - VISA On 010419 msbill.info WA 4000140153 $ 9.99-
MICROSOFT *OFFIC REF # 24204299004000140153 US1
seea naan The OO5
Jan 4 Debit Purchase - VISA On 123118 SAN JOSE CA 3036137070 370.87-
THE FAIRMONT HTL REF # 24431069003036137070327
wenwewanatetng3s
Jan 7 Debit Purchase - VISA On 010419 646-8375380 NY 4001782683 9.99-
Spotify USA REF # 24204299004001782683 US1

RAHA HARE IE
Case 20-51150-btb Doc 39 Entered 05/25/21 16:43:25

_ UBSbank.

CORAZON A CORAZON BEHAVIOR HEALTH LLC
7885 OPAL BLUFF DR
RENO NV 89506-4711

Page 8 of 41

Business Statement
Account Number:

Statement Period:

 

 

Jan 2, 2019
through
Jan 31, 2019
Page 3 of 3
PLATINUM BUSINESS CHECKING (CONTINUED)
U.S. Bank National Association Account NumbeggiED
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-0225
Date _ Description of Transaction = _ __Ref Number Amount
Jan 9 Debit Purchase GOLDEN GATE-K RENO =-NV ; 42.83-
628447 On 010919 MAESTERM REF 628447
Lehatahaininintabatalatel F ¥'"15)
Jar 9 Debit Purchase - VISA On 010819 775-2859340 NV 8066360475 45,33-
CLR*UFCGym 775-2 REF # 249064 19008066360475057
seeeetenaernn gos
Jan 9 Debit Purchase - VISA On 010819 Reno NV 8066360475 158.00-
CLR*UFCGym 775-2 REF # 249064 19008066360475040
aaenn RENE ODA
Jan 11 Debit Purchase - VISA On 011019 800-252-9638 NY 1556010523 2.50-
SPEEDPAY RE: TRU REF # 2421073901 1556010523204
feaaenanesse os
Jan 11 Debit Purchase - VISA On 011019 775-2859340 NV 0066460483 2.71-
CLR*UFCGym 775-2 REF # 24906419010066460483643
saheenenetet 95
Jan 11 Debit Purchase - VISA On 010919 RENO NV 1101033456 13.66-
DEL TACO 0807 REF # 2422443901 1101033456115
waveeeeneent gos
Jan 11 Debit Purchase - VISA On 011019 800-252-9638 NY 1556010420 43.87-
TRUCKEE MEADOWS REF # 2421073901 1556010420856
pase 225
Jan 11 Debit Purchase - VISA On 011019 775-2859340 NV 0066460483 20.70-
CLR*UFCGym 775-2 REF # 249064 19010066460483676
See ewer ee ere DOD
Jan 11. Debit Purchase - VISA On 011019 WWW.ROCKETLA CA 0637903092 39.99-
ROCKET LAWYER US REF # 24492159010637903092 US1
Ween eannree egos
Jan 11 Debit Purchase - VISA On 011119 888-438-2427 MO 1100709690 124.87-
CHARTER COMM REF # 2469216901 1100709690623
RanennanenheNgg®
Jan 11 Debit Purchase - VISA On 011119 888-438-2427 MO 1100709691 142.35-
CHARTER COMM REF # 2469216901 1100709691126
Lelaiahalalalalalahaladel § 74723)
Jan 11 Debit Purchase - VISA On 011119 888-438-2427 MO 1100709690 145.16-
CHARTER COMM REF # 2469216901 1100709690870
RARER EAEAE OOO
Jan 11 Debit Purchase - VISA On 0111419 888-438-2427 MO 1100709681 170.79-
CHARTER COMM REF # 24692169011100709691076
wanankekamnt 995
Jan 11 Debit Purchase - VISA On 011019 800-3235151 NV 1120118639 173.75-
NORTHERN NEVADA REF # 2471705901 1120118639718
sawneneARRea Qos
Jan 11 Debit Purchase - VISA On 011019 Reno NV 0066460483 240.00-
CLR*UFCGym 775-2 REF # 249064 19010066460483668
Ewen ey eAteeR OOF
Jan 11 Debit Purchase - VISA On 011119 888-438-2427 MO 1100709691 325.46-
CHARTER COMM REF # 2469216901 1100709691043
Sewanee nents D085
Jan 11 Debit Purchase - VISA On 011149 888-438-2427 MO 1100709694 338.22-
CHARTER COMM REF # 2469216901 4 100709694203
sannenen@artngos
Jan 14 Debit Purchase - VISA On 011019 916-4476267 CA 1160118236 31.59-
DIAGNOSTIC PATHO REF # 2475642901 1160118236105

RHERARARAEAEE ODDS

 
Case 20-51150-btb Doc 39 Entered 05/25/21 16:43:25

(Sbank.

CORAZON A CORAZON BEHAVIOR HEALTH LLC
7885 OPAL BLUFF DR
RENO NV 89506-4711

Page 9 of 41

Business Statement
Account Number:

Statement Period:

 

Jan 2, 2019
. through
il Jan 31, 2019
Page 4 of 9
PLATINUM BUSINESS CHECKING (CONTINUED)
U.S. Bank National Association Account Number Gi
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-0225
Date _ Description of Transaction err Ref Number = Amount __
Jan 14 Debit Purchase - VISA On 011019 775-3569393 NV 1746701406 110.00-
NORTHERN NEVADA REF # 2478930901 1746701406289
fereeneneeet D275
Jan 15 Debit Purchase SAVE MART #554 RENO NV 19.47-
083739 On 0115419 MAESTERM REF 083739
AHARARARR TATOO OE
Jan 15 Debit Purchase WAL-MART #2189 RENO NV 23,11-
232961 On 011519 MAESTERM REF 232961
Seneeean eens O25
Jan 15 Debit Purchase THE HOME DEPOT # RENO NV 6601151420 49.64-
771866 On 011519 ILK1TERM REF 901520771866
feteenewarne 995
Jan 15 Debit Purchase - VISA On 011019 .775-3532376 NV 4900018236 136.50-
SPARKS PARKS AND REF # 24330669014900018236230
pete erenanet 995
Jan 16 Debit Purchase - VISA On 011519 RENO NV §720050356 7.58-
MCDONALD'S F1162 REF # 24427339015720050356206
SAAN EA ERROR EDR
Jan 22 Debit Purchase - VISA On 011919 SPARKS NV 0200088400 16.22-
POPEYE'S #11014 REF # 24231689020200088400539
feverewrert 295
Jan 22 Debit Purchase PANADERIA AZTECA SPARKS NV 2401191353 36.20-
565724 On 011919 ILKITERM REF 901919565724
saeeanenesee DOS
Jan 22 Debit Purchase - VISA On 012019 888-202-3007 GA 0100221512 37,12-
HIS*HISCOX INC REF # 24692169020100221512 US1
Steteeseertet yy go5
Jan 22 Debit Purchase - VISA On 011919 800-464-8957 TX 9756736575 §5.64-
ICSOLUTIONS REF # 24431069019756736575911
PAAR ARARREAR ODD
Jan 22> ATM Withdrawal 2375 E Prater Wa Sparks NV 103.00-
sahaneanee®0225 Serial No. 142652145457PLUSTERM
Jan 22 Debit Purchase - VISA On 011819 RENO NV 9105005034 121.48-
STAPLES 00 REF # 24164079019105005034717
sete k dane ene QO5
Jan 23 Debit Purchase WALGREENS STORE RENO NV 6201231440 28,39-
814462 On 012319 ILK1FERM REF 902320814462
bcialetettatnbaaiel O21 5)
Jan 28 Debit Purchase ARCO #42754 AMPM SPARKS NV 4,35-
543940 On 012819 MAESTERM REF 543940
FTeER ENE TREO OH
Jan 28 Debit Purchase ARCO #42754 AMPM SPARKS — NV 44,37-
549278 On 012819 MAESTERM REF 549278
SAPNERER ENERO OS
Jan 28 ATM Withdrawal US BANK VASSAR RENO NV 60.00-
eaeAEReOeNAEN IDS Serial No. 004109131027SUS4U309
Jan 28 Debit Purchase - VISA On 012619 888-836-2720 ID 6894226753 70.00-
TSHEETS REF # 24492159026894226753965
baindadetalniahabaintate & 710)
Jan 29 Debit Purchase HOBBYLOBBY 5685 RENO NV 0301281702 31.10-
517203 On 012819 ILKITERM REF 902823517203
seheweeanere 995
Jan 29 Debit Purchase - VISA On 012819 775-6369559 NV 8900012352 199.00-
RENO SPARKS CHAM REF # 24003419028900012352280

fteerare eet 9 95

 
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

- USbank.

CORAZON A CORAZON BEHAVIOR HEALTH LLC
7885 OPAL BLUFF DR
RENO NV 89506-4711

Page 10 of 41
Business Statement

i Number:

Statement Period:

 

 

 

 

Jan 2, 2019
through
Jan 31, 2019
Page 5 of 9
PLATINUM BUSINESS CHECKING | ~~ (CONTINUED)
U.S. Bank National Association Account Number QE,
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-0225
Date _ Description of Transaction Ref Number : Amount
Jan 30 Debit Purchase - VISA On 012819 RENO NV 9400857000 21,41-
BURGER KING #188 REF # 2418616902940085700067 1
Lhidaliheiahaiaialalalal 0 4251
Jan 30 Debit Purchase - VISA On 012919 WWW.CLEARCHE CO 0637660807 29.99-
CLEARCHECKS REF # 24492159030637660807 US1
ipialchyietalilfelaietyl § a? 15)
Jan 31 Debit Purchase - VISA On 012919 WWW.CLEARCHE CO 1637660748 12.00-
CLEARCHECKS REF # 24492159031637660748 US1
Semaeae ATARI OS
dan 31 Debit Purchase EL GORDO SUN VALLEY NV 4201311422 21,50-
288542 On 013119 ILKITERM REF 903120288542
Atte te age 25
Jan 31 Debit Purchase - VISA On 012919 RENO NV 0500467972 27.74-
LITTLE CAESARS 1 REF # 24445009030500467972342
RAARAR HEREIN OO
Jan 31 Debit Purchase MILL STREET MARK RENO NV 1501311307 55.00-
937615 On 013119 ILNKILNK REF 903119937615
sasaereketet Os
Jan 31 Debit Purchase - VISA On 013119 888-438-2427 MO 1100763990 228,82-
CHARTER COMM REF # 24692169031100763990253
seteneewanes 995
Card 0225 Withdrawals Subtotal $ 3,972.26-
Card Number: xxxx-xxxx-xxxx-0454
Date _ Description of Transaction __ Ref Number Amount
Jan 2 Debit Purchase - VISA On 010119 COLFAX CA 1100435719 $ 50.99-
CHEVRON 0092653 REF # 246921690011004357 19466
weenenneerten and
Jan 2 Debit Purchase - VISA On 123118 800-639-6111 KS 5100678477 497.76-
SPRINT ‘WIRELESS REF.# 24692168365100678477816
sakaenenseee ABA
Jan 3 Debit Purchase - VISA On 010119 MONTEREY CA 2730024487 7.60-
HOTEL PACIFIC REF # 24755429002730024487322
Bahenwanente And
Jan 3. Debit Purchase - VISA On 010119 RENO NV 2500591057 54.07-
ROUND TABLE PIzz REF # 24269799002500591057708
teaweaeeeretQ Abd
Jan 3 Debit Purchase THE HOME DEPOT # RENO NV 5601031353 83.96-
051556 On 010319 ILNKILNK REF 900319051556
saneheeeesesn dBA
Jan 3 Debit Purchase - VISA On 010119 MONTEREY CA 2730024486 679.43-
HOTEL PACIFIC REF # 247554290027 30024486860
taneenenetetg and
Jan 4 Debit Purchase - VISA On 010419 800-6427676 WA 4000011953 16.50-
MSFT * E07007CCK REF # 24204299004000011953 US1
seneeeterernn And
Jan 4 Debit Purchase - VISA On 010319 RENO NV 3100716030 33.59-
CHEVRON 0309033 REF # 24692169003 1007 16030284
RRR RHRANERREN ABA
Jan 4 Debit Purchase - VISA On 010319 RENO NV 4006001147 33.60-
GOLDEN GATE - SU REF # 24801979004006001147577
atnanneararnn Aad
Jan 7 Debit Purchase - VISA On 010619 866-8936743 MA 6100308430 27.06-
VISTAPR*VistaPri REF # 24692169006 100308430 US1

whewsssaeeee And
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

_ UDSbank.

a

CORAZON A CORAZON BEHAVIOR HEALTH LLG
7885 OPAL BLUFF DR
RENO NV 89506-4711

Page 11 of 41

Business Statement
Account Number:

Statement Period:

 

seeetereeeetg abd

 

Jan 2, 2019
; through
ene: Jan 31, 2019
Page 6 of $
PLATINUM BUSINESS CHECKING (CONTINUED)
U.S. Bank National Association Account Number Ganauaiyp
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-0454
Date _ Description of Transaction eee Ref Number Amount _
Jan 8 Debit Purchase THE HOME DEPOT # RENO NV 9301071728 23.75-
832793 On 010719 ILNKILNK REF 900723832793
webaweeeenra dnd
Jan 8 Debit Purchase - VISA On 010719 Amizn.com/bil WA 7100650884 24.99-
AMZN Mktp US*MB4 REF # 24692169007 100650884759
waeeereteers abd
Jan 10 Debit Purchase - VISA On 010819 SUN VALLEY NV 9722203248 44,33-
HOBEY'S COFFEE S REF # 24431069009722203248970
senennaeenntn dA
Jan 14 Debit Purchase - VISA On 011219 THERANEST,CO AL 2637988529 10.00-
TN TH.BETA, $10/ REF # 24492159012637988529 US1
aeananatetend hd
Jan 14 Debit Purchase - VISA On 011219 THERANEST.CO AL 2637988127 48.00-
THERANEST MONTHL REF # 24492159012637988127 US1
Lalalababibshaadibalaia 0 Cat |
Jan 14 Debit Purchase - VISA On 011219 THERANEST.CO AL 2637989043 75.00-
THERANEST WILEY REF # 24492159012637989043 US1
weawesereseet Abd
Jan 22 Debit Purchase - VISA On 011819 Amzn.com/bil WA 8100819529 13.63-
AMZN Mktp US*MB7 REF # 24692169018100819529748
ialehaiahaalalahelalalel ¢ 7:55:
Jan 22 Debit Purchase - VISA On 011819 Amzn.com/bil WA 8100820226 16.50-
AMZN Mktp US*MB8 REF # 24692169018100820226441
whrasnnerteiQ aca
Jan 22 Debit Purchase SPEEDWAY STORE RENO NV 22,55-
010174 On 012149 MAESTERM REF 010174
RRR KAAS ATRIR NARA
Jan 22 Debit Purchase - VISA On 011919 Amzn.com/bil WA 9100453255 22.90-
AMZN Mktp- US*MB3 REF # 24692169019100453255849
seensneewert dA Dd
Jan 22 Debit Purchase - VISA On 011819 Amzn.com/bil WA 8100940269 §0.33-
Amazon.com*MBOUH REF # 24692169018 100940269099
Lehaiatatabainbalatalalal 07: \-c*: 8
Jan 22 Debit Purchase MILL STREET MARK RENO NV 7101211550 60.00-
865571 On 012419 ILNKILNK REF 902121865571
seen arene ABA
Jan 22 Debit Purchase - VISA On 012219 800-286-6800 CA 2100899202 75.00-
INTUIT *OB ONLIN REF # 24692169022100899202 US1
seeneneneset And
Jan 22. Debit Purchase - VISA On 012019 402-661-1316 NE 1027763498 106.00-
MARKEL FIRST COM REF # 24492159021027763498653
fenenranntesO Abd
Jan 22 Debit Purchase - VISA On 012119 888-202-3007 GA 1100742290 160.00-
HIS*HISCOX INC REF # 24692169021 100742290 US1
trasweeeere Aad
Jan 28 Debit Purchase Wal-Mart Super C RENO (S) NV 85.01-
442843 On 012719 MAESTERM REF 442843
laladelatalahabadaheial 6 Lot: 8
Jan 29 Debit Purchase THE HOME DEPOT # RENO NV 2401291536 38.80-
763824 On 012919 ILKITERM REF 902921763824
wekeeneneeren da Bd
Jan 31 Debit Purchase - VISA On 013119 Amzn.com/bil WA _ 1100799098 37,42-
Amazon.com*MB2W2 REF # 24692169031 100799098204
Case 20-51150-btb Doc39 Entered 05/25/21 16:43:25 Page 12 of 41

TSbank.

CORAZON A CORAZON BEHAVIOR HEALTH LLC
7885 OPAL BLUFF DR
RENO NV 89506-4711

Business Statement
Account Number:

 

 

 

 

 

 

 

aia
Statement Period:
Jan 2, 2019
through
Jan 31, 2019
Page 9 of 9
PLATINUM BUSINESS CHECKING (CONTINUED)
U.S. Bank National Association Account Numbentiia,
Checks Presented Conventionally (continued)
Check Daie Ref Number Amount Check Date Ref Number __ Amount
0520 Jan 8 8357752751 1,000.00 0540 Jan 25 9255302439 30.00
0521 Jan 9 8653232236 20.00 05414 Jan 25 9255153359 126.00
0522 Jan 10 8953268370 40.00 0542 Jan 28 8058276719 537.00
0523 Jan 15 8354628824 130.00 0543 Jan 28 8058276697 614.16
0524 Jan 14 8054660781 60.00 0544 Jan 31 8953531457 1,800.00
0525 Jan 11 9254611724 162.00 0545 Jan 28 8057114731 877.96
0526 Jan 15 8357017939 263.26 0546 Jan 29 8354221366 939.59
0527 Jan 22 8353005589 300.00 0547 Jan 28 8056237187 940,99
0528 Jan 16 8653050123 17.00 0548 Jan 29 8356334979 1,009.59
0529 Jan 14 8057737790 1,800.00 0549 Jan 29 8354380816 958.83
0530 dan 22 8353317979 17.85 0550 Jan 30 8652815845 828.50
0531 Jan 15 8357657539 262,59 0551 Jan 28 8058009666 599.66
0532 Jan 16 8357657538 57.57 0552 Jan 28 8058009667 398.15
0533 Jan 24 8954495246 200.00 0553 Jan 29 8356233401 1,330.00
0534 Jan 24 8954495247 300.00 0554 Jan 31 8951715322 1,000.00
0535 Jan 18 9255505231 400.00 0555 Jan 29 8356765795 1,250.00
0536 Jan 18 9255616509 50.00 0556 Jan 29 8356765075 1,250.00
0537 dan 22 8355320725 35.18 0558* Jan 31 8952936993 500.00
0539" Jan 31 8953584534 175.00
* Gap in check sequence Conventional Checks Paid (51) $ 31,233.73-
Balance Summary
Date Ending Balance Date Ending Balance Date Ending Balance
Jan 2 6,347.74 Jan 14 2,883.45 Jan 23 734.91
Jan 3 173.70- Jan 14 751,47 Jan 24 384.91
Jan 4 2,198.56 Jan 15 416.67- Jan 25 3,263.47
Jan 7 2,706.85 Jan 16 330.75 Jan 28 59,260.30
Jan 8 146.11 Jan 17 427,75 Jan 29 12,053.82
Jan 9 5,456.92 Jan 18 1,489.39 Jan 30 7,778.16
Jan 10 5,262.63 Jan 22 238,30 Jan 31 2,140.52
Balances only appear for days reflecting change.
ANALYSIS SERVICE CHARGE DETAIL si
Account Analysis Activity for: December 2018
Account Number: - $ 26.00
Analysis Service Charge assessed to ia $ 26.00

 

Service Activity Detail for Account Number QE?

 

 

Service Volume Avg Unit Price Total Charge
Depository Services

Combined Transactions/ltems 213 No Charge
Copy of Check/Deposit Ticket

First 2 No Charge

Next 13 2.00000 26.00

Total 15 26.00

Charge For Neg Coll Balance 16.99 No Charge

Subtotal: Depository Services 26.00

Fee Based Service Charges for Account Number Qa $ 26.00

 
Case 20-51150-btb Doc39 Entered 05/25/21 16:43:25 Page 13 of 41

 

EXHIBIT “B”

 

 

 

 

 

 

AXHIBIT “B”

 

 

 

 

 
I It |

Case 20-51150-btb Doc39 Entered 05/25/21 16:43:25 Page 14 of 41

Business Stat ft
_ WSbank. Account Number

 

P.O. Box 1800
Saint Paul, Minnesota 55101-0800 Statement Period:
3759 IMG $ ¥ sTo1 Jan 2, 2019
through
Jan 31, 2019
ee Page 1 of 12
plofftfRenhfffghgyfDegytyfUDonnD GUN Eyy Ee LNEflng pfqootl fo] fool
000029263 02 SP 106487896739074 E
RM SERVICES OF NORTHERN NEVADA a To Contact U.S. Bank
PO BOX 61883 es
RENO NV 89506-0039 24-Hour Business
Solutions; 1-800-673-3555
U.S. Bank accepts Refay Calis
internet: usbank.com

 

INFORMATION YOU SHOULD KNOW —

Price changes for U.S. Bank Business Checking, Savings and Treasury Management Services are effactive Jan. 1, 2019.
Please contact your banker or Treasury Management consultant for pricing information specific to your account, If you need
assistance in reaching your bank contact, call Customer Service at the number listed in the upper right corner of this statement or
send an email to Customer Service at commercialsuppori@usbank.com.

 

Effective February 14, 2019 the “Your Deposit Account Agreement” booklet will include an update that may affect your rights.
Starting February 11, you may pick up copies at your local branch, view copies at usbank.com, or call 800. USBANKS
(1.800.872.2657) to request a copy.
The main update to note in the revised “Your Deposit Account Agreement" booklet section, and sub section, is:
e  Insection "Terms Applicable to all Deposit Accounts", there is an update in the “Arbitration" subsection now titled
"Resolution of Disputes by Arbitration”.

 

Protecting your accounts is our highest priority. We have many safeguards in place to help ensure your accounts are secure.

One of these is to close long-term inactive cards. If your U.S. Bank Business Debit or ATM Card has not been used within the last
18 months, it may be closed. You will be notified at a later date in the event that your card will be closed. Please call us with any
questions at 800-673-3555.

 

 

 

 

SILVER BUSINESS CHECKING Member FDIC
U.S. Bank Nalional Association Account Numb
Account Summary
# Items

Beginning Balance on Jan 2 $ 44,102.76
Other Deposits 5 41,024.59
Card Deposits 4 2,297.88
Card Withdrawals 103 20,264.62-
Other Withdrawals 14 17,276.93-
Checks Paid 21 11,404.67- :

Ending Balance on Jan 31, 2019 §$ 38,479.01
Other Deposits ,
Date Description of Transaction Ref Number Amount
Jan 7 Debit Purchase Ret - VISA On 0140419 9163832024 NV 4726441107 $ 7.59

DHC SUPPLIES, INC REF # 74765019004726441107 US1
fateneeeeene TRA
Jan 24 - Internet Banking Transfer From Account ean 100.00
Jan 28 Mobile Banking Transfer From Account aaa? 900.00
Jan 29 Mobile Banking Transfer From Account —740_
Jan 29 Mobile Banking Transfer From Account = 40,000.00 oe
Se
Total Other Deposits $ ~~ $7,024.59

Card Deposits
Card Number: xxxx-xxxx-xxxx-5784
Date _ Description of Transaction a __Ref Number Amount
Jan 8 Debit Purchase Return THE HOME DEPOT # RENO NV 6901071726 $ 394.96

 

 

 

627169 On 010719 ILKITERM REF 900723627169

—“,

/
Case 20-51150-btb Doc39 Entered 05/25/21 16:43:25 Page 15of 41

BALANCE YOUR ACCOUNT
a | . To keep track of all your transactions, you should balance your account every month. Please

examine this statement immediately. We will assume that the balance and transactions shown are
correct unless you notify us of an error.

Outstanding Deposits

1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
the left. Record the total.

2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
and automatic payments that appear on your statement. Withdrawals that are NOT checked off

 

Oo should be recorded in the Outstanding Withdrawals section at the left. Record the total.
Outstanding Withdrawals Enter the ending balance shown on this statement. $
TE Enter the total deposits recorded in the Outstanding Deposits section. $
Total lines 3 and 4. $

Enter the total withdrawals recorded in the Outstanding Withdrawals section. $.

Subtract line 6 from line 5. This is your balance. $

ON OA dR w

Enter in your register and subtract from your register balance any checks, withdrawals or other
debits (including fees, if any) that appear on your statement bul have not been recorded in your
register.

9. Enter in your register and add to your register balance any deposits or other credits {including
interest, if any) that appear in your statement but have not been recorded in your register.

10. The balance in your register should be the same as the balance shown in #7. If it does not
match, review and check all figures used, and check the addition and subtraction in your register.
\f necessary, review and balance your statement from the previous month.

OTAL

 

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Chacking, Savings, ATM, Debit Card, ACH, Bill Pay and Cther Electronic Transfers
If you think your statement or receipt is wrong ar if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problam appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank P.O. Box 64991 St. Paul, MN
55164-9505.
« Tell us your name and account number.
« Describe Ihe error or the transfer you are unsure about, and explain as clearly as you can why you bellave there is an error or why you need more information.
¢ Tell us the dollar amount of the suspected ezror.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, wa may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sala, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. tf we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our Investigation. If
we ask you fo put your complaint or question in writing and we do not receive il within 10 business days, we may nal credit your account.

“Please nole: Paper draft and paper check Claims must be disputed within 30 days per Your Deposit Account Agreement.

IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS

Evrors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations goveming such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time, If you think this statement Is wrong, please telephone us at the number
listed on the front of this statement immediately.

CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE

What To Do If You Think You Find A Mistake on Your Statement

If you think there is an error on your statement, write to us at

U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.

In your letter, give us the following information:

« Account information: Your name and account number,

* Doflar Amount: The dollar amount of the suspected error.

* Description of problem: if you think there is an error on your bill, describe what you bellave is wrong and why you believe it is a mistake,

You must contact us within 60 days after the error appeared on your statement.

You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.

While we investigate whelher or not there has been an error, the follawing are true:

* We cannot try to collect the amount in question, or report you as delinquent on that amount.

« The charge in question may remain on your statement, and we may continue to charge yau interest on that amount. But, if we determina that we made a mistake, you will not have to
pay the amount in question or any interest or other fees related to that amount.

* While you do not have to pay the amount in question, you are responsible for the remainder of your balanca.

« We can apply any unpaid amount against your credit limit.

Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use ihe dates and balances provided in the Reserve Line Balance Summary section.

The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one}. We multiply the

Balance Subject to Interast by the number of days itis applicable and add them up to get the same number of days in the biling cycle. We then divide the result by the number of billing

days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The “INTEREST

CHARGE*** begins from the date of each advance.

REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflacted in your credit report.

CONSUMER REPORT DISPUTES

We may report information about negative account activity on consumer and small business deposit accounts and consumer reserva lines to Consumer Reporting Agencies (CRA). As a
result, this may prevent you from obtaining services at other financial institutions. If you bellave we have inaccurately reported information to a CRA, you may submit a dispute by calling
844.624.8230 or by writing to: U.S. Bank Attn: CRA Management, P.O. Box 3447, Oshkosh, Wi 54903-3447. In order for us to assist you with your dispute, you must provide: your name,
address and phone number; the account number; the specific information you are disputing; the explanation of why itis incorrect; and any supporting documentation (e.g., affidavit of
identity theft), if applicable.

ceudt Revie

LENDER
Member FDIG
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

bank.

RM SERVICES OF NORTHERN NEVADA
PO BOX 61883
RENO NV 89506-0039

Page 16 of 41

Business Statement
Account Number:

 

 

 

 

 

 

  

 

 

a |
Statement Period:
Jan 2, 2019
a. through
if Jan 31, 2019
5:
Page 2 of 12
SILVER BUSINESS CHECKING (CQNTINUED)
U.S. Bank National Association Account Number
Card Deposits (continued)
Date___ Description of Transaction ___Ref Number Amount
Jan 14 Debit Purchase. Return THE HOME DEPOT#RENO. NV 6001141438 531,92
334160 On 011419 ILNKILNK REF 901420334160
Card xxxx-xxxx-xxxx-5784 Deposit Subtotal 926.88
Card Number: xxxx-xxxx-xxxx-5834
Date __ Description of Transaction _Ref Number Amount __
Jan 23 ATM Deposit US BANK MEADOWOO RENO NV 121.00
Serial No. 000251 142359SUS4U853
Jan 29 ATM Deposit US BANK SPARKS SPARKS NV 1,250.00
Serial No. 002878185341SUS4U840
Card xxxx-xxxx-xxxx-5834 Deposit Subtotal 1,371.00
Total Card Deposits 2,297.88
Card Withdrawals
Card Number: xxxx-xxxx-xxxx-5784
Date _ Description of Transaction ee Ref Number Amount
Jan 2 Debit Purchase THE HOME DEPOT # RENO NV 9701021553 81.12-
531597 On 010219 ILNKILNK REF 900221531597
wheakenwasnsh TRA
Jan 3. Debit Purchase AUTOZONE SUN VALLEY NV 0201031230 9.73-
712702 On 010319 ILK1TERM REF 900318712702
seaterereWet eT Bd
Jan 3 Debit Purchase CARNICERIA MENDO SUN VALLEY NV 2501022016 44.11-
611825 On 010219 ILK1TERM REF 900292641825
seeneeeeneeeh Tad
Jan 3 Debit Purchase GREENS FEED RENO NV 57.63-
018759 On 010319 MAESTERM REF 0187539
ishaielahlaiaiaialabehar <¥ f <7:
Jan 3 Debit Purchase - VISA On 010219 RENO NV 3026930165 276.00-
DMV-08 REF # 24493989003026930165865
Skeahee eee TRA
Jan 4 Debit Purchase GOLDEN GATE -R RENO NV 50.45-
161077 On 010319 MAESTERM REF. 161077
strteteneterah oA
Jan 4 Debit Purchase THE HOME DEPOT # RENO NV 1001041149 2,251.79-
529910 On 010419 ILNKILNK REF 900417529910
saeeaeeteeee TRA
Jan 7 Debit Purchase - VISA On 010419 9163832024 NV 4726831558 39.08-
DHC SUPPLIES, INC. REF # 24765019004726831558920
sean enaneesee Tod
Jan 7 Debit Purchase - VISA On 010419 SPARKS NV 5091122000 42.55-
TRUCKEE-TAHOE LU REF # 24801979005091 122000102
senanratarerD 7 Bd
Jan 7 Debit Purchase - VISA On 010519 SACRAMENTO CA 5100456281 49.98-
CHEVRON 0204077 REF # 24692169005100456281764
woeeatenaee sh 7 Bd:
Jan 7 Debit Purchase - VISA On 010519 RENO NV 6100549782 80.04-
ROUND TABLE PIZZ REF # 24269799006 100549782584
seeenenentee 7 BA
Jan 7? Debit Purchase THE HOME DEPOT#RENO —- NV 9901071611 210.06-
612399 On 010719 ILK1TERM REF 900722612399
prtaseses seth Bd
Jan 7 Debit Purchase THE HOME DEPOT # RENO NV 9001062053 711.26-
158190 On 010619 ILNKILNK REF 900702158190

BARTHTAAATNIDT BA
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

(Sbank.

RM SERVICES OF NORTHERN NEVADA
PO BOX 61683
RENO NV 89506-0039

Page 17 of 41

Business Statement
Account Number:

Statement Period:

 

 

 

Jan 2, 2019
through
Jan 31, 2019
Page 3 of 12

SILVER BUSINESS CHECKING (CONTINUED)

U.S. Bank National Association Account Number (ia)

Card Withdrawals (continued)

Card Number: xxxx-xxxx-xxxx-5784

Date __ Description of Transaction _. eee __Ref Number Amount

Jan 7 Debit Purchase - VISA On 010319 775-3598830. NV 4706303088 831.48-
8154 ROYAL REF # 24767909004706303088077
severed

Jan 9 Debit Purchase - VISA On 010719 SUN VALLEY NV 8710048724 9.62-
MCDONALD'S F2293 REF # 24427339008710048724770
sannanneanheD TRA

Jan @ Debit Purchase - VISA On-010819 SUN VALLEY NV 8286239100 20.84-
EL PAISANO TAQUE REF # 24493989008286239100055
Seen eR RARER TBA

Jan 9 Debit Purchase THE HOME DEPOT # RENO NV 9001081641 414.86-
968590 On 010819 ILNKILNK REF 900822968590
see eereneeet TBA

Jan 10 Debit Purchase THE HOME DEPOT # RENO NV 1101101401 17.89-
163711 On 011019 ILNKILNK REF 901020163711
deka saeeee eT TRA

Jan 10 Debit Purchase - VISA On 610919 SPARKS NV 0400100100 45.46-
DAIRY QUEEN #109 REF # 24231689010400100100073
feteteereene OT hd

Jan 10 Debit Purchase ~ VISA On.010919- SPARKS NV 9270093431 146.90-
FLOWER BUCKET §S REF # 24717059009270093431575
ivideieiiahabhd Fev do |

Jan 10 Debit Purchase - VISA On 010949 800-639-6111 KS 9100741036 172.78-
SPRINT *WIRELESS REF # 2469216900910074 1036383
siaiaintalaiiaislaieiel <¥ ia: |

Jan 10 Debit Purchase THE HOME DEPOT # RENO NV 3601101246 4,341.60-
148036 On 011019 ILK1 TERM REF 901018148036
weeeies aren TGA

Jan 11 Debit Purchase - VISA On 011019 RENO NV 0720001716 44,34-
MAVERIK #443 REF # 244273390107200017 16255
sateneetaree 7 Od

Jan 11 Debit Purchase - VISA On 010919 RENO NV 0010181704 140.61-
THE HOME DEPOT # REF # 24610439010010181704270
FANE AR ERORE OA

Jan 14 Debit Purchase - VISA On 010919 RENO NV 0743500222 254.29-
PALAIS DE JADE REF # 24327439010743500222277
seeenwereehe 7 BA

Jan 14 Debit Purchase - VISA On 011019 RENO NV 1100911348 7,03-
KELLYMOORE PAINT REF # 24692169011 100911348994
seretrereee 7 Bhd

Jan 14 Debit Purchase QUIK STOP 140 W SUN VALLEY NV 9.35-
016753 On 011219 MAESTERM REF 016753
seanarernreOh TB

Jan 14 Debit Purchase - VISA On 011319 SPARKS NV 3100266822 9.46-
CHEVRON 0309049 REF .# 24692169013100266822138
saenedensaee ET Rd

Jan 14 Debit Purchase - VISA On 011219 SUN VALLEY NV 3710055092 10.83-
MCDONALD'S F2293 REF # 244273390137 10055092767
senaearerer 7 BA

Jan 14 Debit Purchase THE HOME DEPOT # RENO NV 1201131237 11.55-
141312 On 011319 ILK1 TERM REF 901318141342
Rane ene ERE PRA

Jan 14 Debit Purchase THE HOME DEPOT # RENO NV §701121309 19.72-
578757 On 011219 ILNKILNK REF 901219578757

isialahaiaabelahelalehal eT i's 7:
Case 20-51150-btb Doc39 Entered 05/25/21 16:43:25 Page 18 of 41

co

o -00°9

 
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

- (Sbank.

RM SERVICES OF NORTHERN NEVADA

Page 19 of 41
Business Statement

 

 

PO BOX 61883 .
RENO NV 89506-0039 aneuane
Statement Period:
Jan 2, 2019
through
Jan 31, 2019
Page 5 of 12
SILVER BUSINESS CHECKING ~ (CONTINUED)
U.S. Bank National Association. Account Number @@@RsEE=EEEESS
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-5784
Date _ Description of Transaction a RefNumber Amount
Jan #7 Debit Purchase THE HOME DEPOT # RENO NV 9001171508 153.21-
611090 On 011719 ILK1TERM REF 901721611090
sauannsnsnen 7 ad
Jan 18 Debit Purchase CARNICERIA MENDO SUN VALLEY NV 2101171945 24,71-
612221 On 041719 ILK1TERM REF 901792612221
axeneeeentes TBA
Jan 18 Debit. Purchase THE HOME DEPOT # RENO NV 7501171934 58.56-
860275 On 011719 ILKiTERM REF 901801860275
Lielslalaishahdubiladl oY h-|
Jan 18 Debit Purchase THE HOME DEPOT # RENO NV 3701171845 485.03-
853737 On 011719 ILKiTERM REF 901800853737
saneneeheeee DT RA
Jan 22 Debit-Purchase SCOLARI'S 5430 S SUN VALLEY NV 4.33-
024699 On 011919 MAESTERM REF 024699
Raweee ee eeeshTB4
Jan 22 Debit Purchase THE HOME DEPOT # RENO NV 8001181934 8.63-
771980 On 011819 ILKITERM REF 901901771980
SAAT A REN ESET A
Jan 22 Debit Purchase - VISA On 011719 SUN VAELEY NV 8255205645 20.33-
SUBWAY 04 REF # 24164079018255205645530
semaween sees Ad
Jan 22 Debit Purchase - VISA On 011919 SUN VALLEY NV 0710055059 22.48-
MCDONALD'S F2293 REF # 244273390207 10055059676
islahciaiahabelahelalelal cY #51 |
Jan 22 Debit Purchase THE HOME DEPOT # RENO NV 8001181701 45.47-
541580 On 011819 ILK1TERM REF 901823541580
seers epese FRA
Jan 22 Debit Purchase THE HOME DEPOT # RENO NV 7501191606 75,81-
737675 On 011919 ILK1TERM REF 901922737675
eeateeeteres nT hd
Jan 22 Debit Purchase THE HOME DEPOT # RENO NV 6801221033 109.10-
644868 On 012219 ILKI TERM REF 902216644868
ielalalehalalsheblabehatsY fo:
Jan 22 Debit Purchase THE HOME DEPOT # RENO NV 1701191502 148.31-
372817 On 011979 ILNKILNK REF 901921372817
beislsisishiehshibahel oT f <4
Jan 22 Debit Purchase THE HOME DEPOT # RENO NV 4501221359 407.17-
887945 On 012219 ILNKILNK REF 902219887945
seweswenseen 7 Bd
Jan 25 Debit Purchase THE HOME DEPOT # RENO NV §701251605 16.60-
639657 On 012519 ILKITERM REF 902522639657
wan ere aN ee ET BA
Jan 28 Debit Purchase RAINBOW MARKET SUN VALLEY NV 1.83-
267462 On 012819. MAESTERM REF 267462
weg eereueen*h (Bq
Jan 28 Debit Purchase - VISA On 012519 SUN VALLEY NV 6710063359 8,22-
MCDONALD'S F2293 REF # 244273390267 10063359864
eialaiaialataabelahlals¥ £21 |
Jan 30 Debit Purchase WESTERN NEVADA'S SPARKS | NV 1301301256 45.19-
821043 On 013019 ILNKILNK REF 903018821013
SERA ARENT RARE TA
Jan 30 Debit Purchase THE HOME DEPOT # RENO NV 4801291726 46,75-
784548 On 012919 ILKITERM REF 902923784548

seeneaneeeee TBA
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

(Sbank.

RM SERVICES OF NORTHERN NEVADA
PO BOX 61883
RENO NV 89506-0039

Page 20 of 41

Business Statement
Account Number:

 

 

 

— an
Statement Period:
Jan 2, 2019
. through
E Jan 31, 2019
Page 6 of 12
SILVER BUSINESS CHECKING (CONTINUED)
U.S. Bank National Association Account Number Gaya
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-5784
Date _ Description of Transaction : ee ere Ref Number Amount
Jan 30 Debit Purchase WESTERN NEVADA S SPARKS. NV 7901291839 104.58-
105579 On 012919 ILNKILNK REF 903000105579
ewenentwanan eT od
Jan 30 Debit Purchase THE HOME DEPOT # RENO NV 1301301456 284,51-
352313 On 013019 ILNKILNK REF 903020352313
Seneeaeeseeeh TBA
Jan 30 Debit Purchase - VISA On 012919 SPARKS NV 9100053743 286.90-
LOWES #03034" REF # 24692169029100053743291
saeaeere sess TBA
Jan 30 Debit Purchase - VISA On 012919 SPARKS NV $100053743 768,68-
LOWES #03034" REF # 24692169029100053743267
Meee BA
Jan 31. Debit Purchase GREENS FEED RENO NV- 10.77-
015101 On 013019 MAESTERM REF 015101
SPR NTHANIN TE
Jan 31 Debit Purchase - VISA On 012919 SUN VALLEY NV 0255195016 11.30-
SUBWAY 04 REF # 24164079030255195016381
istelataiahelebalabalalal Tf 31:1
Jan 31 Debit Purchase - VISA On 013019 RENO NV 0720001534 60.00-
MAVERIK #443 REF # 24427339030720001534365
sewterenenreD 7A
Card 5784 Withdrawals Subtotal $ 15,059.84-
Card Number: xxxx-xxxx-xxxx-5834
Date _ Description of Transaction Ref Number Amount
Jan 2 Debit Purchase MAVERIK #443 RENO NV $ 3.50-
890044 On 010219 MAESTERM REF 890044
PenAR TARE OA
Jan 2 Debit Purchase - VISA On 010119 888-438-2427 MO 1100080875 107.74-
CHARTER COMM REF # 24692169001 100080875571
TakeegaNEN ATER IA
Jan 3 Debit Purchase - VISA On 010219 775-684-5780 NV 3026931402 50.00-
NV SOS PORTAL REF # 24493989003026931402366
sateaetner ph egd
Jan 3 Debit Purchase - VISA On 010219 775-684-5780 NV 3026931402 350.00-
NV SOS PORTAL REF # 24493989003026931402358
pene sre Bd
Jan 4 Debit Purchase - VISA On 010319 888-537-7794 CA 3100596097 12.99-
INTUIT *PAYROLL REF # 24692169003 100596097874
isialahaheiahaiahelabaled <1 <oc: |
Jan 4 Debit Purchase - VISA On 010319 678-8234713 GA 3700900679 2,293.74-
SELECT MANAGEMEN REF # 24767909003700900679041
wasannenatesS od
Jan 7 Debit Purchase - VISA On 010319 SUN VALLEY NV 4706300406 12.00-
CARNICERIA MENDO REF # 24275479004706300406172
sewed arated
Jan 7 Debit Purchase - VISA On 010319 SUN VALLEY NV. 4030010167 14.51-
CARNICERIA MENDO REF # 24061069004030010167892
sewaraeNeheHO 4
Jan 7 Debit Purchase SAM'S Club RENO NV 82.20-
782585 On 010419 MAESTERM REF 752585
aenaeneat ett od
Jan 7 Debit Purchase WAL-MART #2189 RENO NV 208.34-
834201 On 010719 MAESTERM REF 834201

steaneerseee hd
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

(Sbank.

RM SERVICES OF NORTHERN NEVADA
PO BOX 61883
RENO NV 89506-0039

Page 21 of 41

Business Statement
Account Number:

Statement Period:

 

 

Jan 2, 2019
through
Jan 31,2019
Page 7 of 12
SILVER BUSINESS CHECKING oe (GONTINUED
U.S. Bank National Association Account Number
Card Withdrawals (continued)
Card Number: xxxx-xxxxoxx-8834
Date _ Description of Transaction _ Ref Number Amount
Jan 8 Debit Purchase - VISA On 010719 RENO NV 8207 165300 5.00-
NEIL ROAD YOUTH REF # 24065239008207165300030
weaken enenee DAA
Jan 8 Debit Purchase CARNICERIA LA C RENO NV 20.62-
956630 On 010819 MAESTERM REF 956630
seenereneirtn gad
Jan 9 Debit Purchase USPS KIOSK 31728 RENO NV 8201091308 6.70-
511082 On 010919 ILK+TERM REF 900919511082
ishellalaliisledaaiel ss \0-9
Jan 9 Debit Purchase - VISA On 010719 678-4020015 NV 8150084706 457.20-
AARONS SALO C196 REF # 24755429008150084 706004
aewenkeaeneeD Old
Jan 11 Debit Purchase - VISA On 011019 RENO NV 0300480709 6.29-
QUIK STOP #0169 REF # 24445009010300480709704
eeneaaeeeeeee A QA
Jan 11 Debit Purchase FOOT LOCKER 0743 RENG NV 8901111317 68.08-
859989 On 011479 ILKITERM REF 9011419859989
helalalahaialahalalelalal ot « 7:
Jan 14 Debit Purchase - VISA On 011119 Reno NV 1066501490 249.00-
CLR*UFCGym 775-2 REF # 2490641901 1066501490366
seteteeeeeteh oad
Jan 14 Debit Purchase - VISA On 011219 HTTPSINSTACA CA 2637987450 319.04-
SMITHS REF # 24492159012637987450305
Sanaanaenene Ad
Jan 14 Debit Purchase - VISA On 011119 844-257-5400 CA 1100141837 389.88-
UPLIFT REF # 24692169011100141837 US1
sanesneetetth gd
Jan 15 Debit Purchase - VISA On 011419 RENO NV 4300457986 2.68-
QUIK STOP #0169 REF # 24445009014300457986729
warden teeta ad
Jan 15 Debit Purchase QUIK STOP 2990 M RENO NV 10.36-
322355 On 011419 MAESTERM REF 322355
aeeeeesas sesh B34 You Requested $10 In Cash Back
Jan 15. Debit Purchase - VISA On 011419 RENO NV 4001866115 54.44-
ALBITAS MEXICAN REF # 240133990140018661 15341
santereesereE Ad
Jan 15 Debit Purchase DICK'S SPORTING RENO NV 98.17-
410281 On 011419 MAESTERM REF 410281
wearer rereeeh Ad
Jan 22° Debit Purchase MAVERIK #583 SPARKS — NV 45.84-
321105 On 012119 MAESTERM REF 321105
RRAMERAENENT ROA
Jan 22 Debit Purchase CVS/PHARM 08792- Sparks NV 111.24-
925923 On 011919 MAESTERM REF 925923
seeankenaeneh Bld
Jan 24 Debit Purchase WM SUPERC Wal-Ma RENO NV 21.74-
925470 On 012419 MAESTERM REF 925470
shatewatenes Aad
Jan 24 Debit Purchase Wal-Mart Super C RENO NV 66.00-
331891 On 012419 MAESTERM REF 331891
teeeen ener 3d
Jan 25 Debit Purchase - VISA On 012319 Sun Valley NV 4030020939 120.89-
Sun Valley GID REF # 24412899024030020939449

weaeenaeene OA
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

PO BOX 61883

(Sbank.

RENO NV 89506-0039

RM SERVICES OF NORTHERN NEVADA

Page 22 of 41

Business Statement
Account Number:

Statement Period:

 

 

 

 

 

 

 

 

 

 

Jan 2, 2019
through
os Jan 31, 2019
Page 8 of 12
SILVER BUSINESS CHECKING (CONTINUED)
U.S. Bank National Association Account Number GSD
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-5894
Date _ Description of Transaction Ref Number Amount
Jan 31 Debit Purchase - VISA On 012919 RENO NV 1101029513 16.58-
DEL TACO 0807 REF # 24224439031 101029513222
isiaiabaiahalalaiahaliiel <} x 001" §
Card 5834 Withdrawals Subtotal $ 5,204,.78-
Total Card Withdrawals $ 20,264.62-
Other Withdrawals
Date Description of Transaction Ref Number Amount
Jan 2 Mobile Banking Transfer To Account = $ 100.00-
Jan 2. Mobile Banking Transfer To Account 4,000.00-
Jan 3 Electronic Withdrawal From DLX For Business 90,93-
REF=190020132765940700 1411877307BUS PROD 02044145097128
Jan 4 Mobile Banking Transfer To Account : 860.00-
Jan 4 Mobile Banking Transfer To Account (EMD 7,000.00-
Jan 4 Internet Banking Transfer To Account (RD. com 2,500.00-
Jan 7 Mobile Banking Transfer To Account (aera 600.00-
Jan 7. Internet Banking Transfer To Account (ine <== 2,500.00-
Jan 9 Internet Banking Transfer To Account qaqa 200,00-
Jan 14 Mobile Banking Transfer To Account Qgyaaaaaes 200.00-
Jan 14 Mobile Banking Transfer To Account Gam 1,500.00-
Jan 14 Mobile Banking Transfer To Account (2D - Gols 3,500.00-
Jan 17 internet Banking Transfer To Account ia. 250.00-
Jan 28 Overdraft Paid Fee 9252379033 36.00-
Total Other Withdrawals $ 17,276.93-
Checks Presented Conventionally
Check Date Ref Number Amount Check _—_—_—_—dDate Ref Number Amount
1176 Jan 23 8656844219 1,500.00 1228 Jan 10 8954434226 150.00
W177 Jan 23 8655054022 30.00 1229 Jan 25 9252379033 850.00
4178 Jan 22 8353543638 655.00 1230 Jan 14 8054626282 560.00
4179 Jan 22 8355259975 50.00 1231 Jan 14 9254646112 560.00
1180 Jan 22 8359804869 2,000.00 1232 Jan 14 8054626653 316.67
1181 Jan 22 8359804873 560.00 1233 Jan 14 8053934898 690.00
1182 Jan 22 8359804798 560.00 1234 Jan 16 8654929918 150.00
1184" Jan 29 8356190411 560.00 1235 Jan 14 8054554033 240,00
1185 Jan 29 8356297572 650.00 1236 Jan 22 8359804799 200.00
1226" Jan 9 8655365374 336.00 {238° Jan 17 8954509782 531.00
1227 Jan 9 8655365474 256.00
* Gap in check sequence Conventional Checks Paid (21) $ 11,404.67-
Balance Summary
Date Ending Balance Date Ending Balance Date Ending Balance
Jan 2 39,810.40 Jan 11 17,669.00 Jan 23 178.55
Jan 3 38,932.00 Jan 14 9,301.64 Jan 24 190.81
Jan 4 30,023.03 Jan 15 8,523.84 Jan 25 796.68-
Jan 7 24,649.12 Jan 46 8,302.31 Jan 28 57.27
Jan 8 25,018.46 Jan 17 7,179.56 Jan 29 40,114.27
Jan 9 23,617.24 Jan 18 6,611.26 Jan 30 38,577.66
Jan 19 18,742.61 Jan 22 1,587.55 Jan 31 38,479.01

Balances only appear for days reflecting change.

 
, Case 20-51150-btb Doc39 Entered 05/25/21 16:43:25 Page 23 of 41
CSbank Se eee Business Statement

‘ X 61883

RENO NV 89508-0039 Account Number:

Statement Period:
Jan 2, 2019
through

Jan 31, 2019

Page 9 of 12

 

ANALYSIS SERVICE CHARGE DETAIL

Account Analysis Activity for: December 2018

 

 

 

Account Number: ED $ 0.00
Analysis Service Charge assessed to qn $ 0.00
Service Activity Detail for Account Numbe PQ
Service Volume Avg Unit Price Total Charge
Depository Services

Combined Transactions/ltems 76 No Charge
Charge For Neg Coll Balance 10.70 No Charge
Subtotal: Depository Services 0,00

Fee Based Service Charges for Account Number Quam $ 0.00

 
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

bank RM SERVICES OF NORTHERN NEVADA
” PO BOX 61883

RENO NV 89506-0039

IMAGES FOR YOUR SILVER BUSINESS CHECKING ACCOUNT ©

 

 

ea eayin? 1176
pe ad i

BEDE Sans A f J esipak is “Foe
ae Faust fH vf em dtd oican

[Sbanic

RM SERVICES OF NORTHERN NEVADA
: POBON A108)
RENO, Hv 60508

i
a
j
i
|

Page 24 of 41

Business Statement
Account Number:

Statement Period:
dan 2, 2019
through

Jan 31, 2019

Page 10 of 12

Member FDIC
Account Numbe

 

 

 

 

        
     

 

 

eae

 

(bank. .

 

AM SERVICES OF NORTHERN NEVADA
f PO BOX 61683
RENO, NIEIRECR

de

 

favions Nosed ae
& - teere TheovSond epee” : &

(bank, “rt

; a

Laat ~~ 1180
Prk Os

18 Zpe0

‘\

SiGh w

 

 

 

 

 

 

 

 

 

 
 

DOE

  

| RM SERVICES @ OF eh ala NEVADA

 

 

 

 

7) (De: 2 ¥ pemeg Wey - seve! iéoa Daisz Fe
428200894 3 7 AUL24 2030940 QE} 1150 atate at
1176 Jan 23 1,500.00 1180 Jan 22 2,000.00
—T e 7 Seared eee are ete Pete tee ier T r + —_———
SeEEU | 1177 werent + 1181 7
AM SERVICES Oe OF NC suas nN evan AM SERVICES Senen NEVADA :
f—/¥., . iz pany

@° nex oe chibe , hike — _$ bPo— § o RSE Tou “Avi h i I$ sae |
Airey dollars  & BY eee hel fe couse &

‘ sesearizie : L i & 2

"RM SERVICES OF NK NORTHERN N NEVADA J

 

 

| wo Se OS ponte fn » neue oo a eater _ WG =
pp a2 bao peau: bag? be ote #Eb22 20 SEQLE: CERNE 5. sore.
477 ° Jan 23 ~ 30.00 1184 Jan 22 560.00

 

 

 

 

 

 

 

 

 

 

1179 ~ Jan22.— 50.00

* Gap in check sequence

Fe We

fn Fa? i fae. aoe pan fe ae?
«sate, Madr Czcbo (ance $ oie Si ements «(Dying snminteiors | €: See
t) ed headved Ai fat — DOLLARS a few fei ated ¢ wpe a otana eas ee &
(Hibank. i bank” ~~ “
vn £82 Oy tag o7 Par cog rey eat BS
RASTO LET QS 2a 22 eka anand Cay +5? wet atte
1178 Jan 22 655.00 1182 Jan 22 560,00

 

vow

 

 

&@ mene Sess

SBbank. -

 

 

Oe eles sate = ans SH

 

AUEL201CUh: QM atau ts
; I =~ — : 7 ae ws =

 

  

 

 

 

1184*

Jan 29
Case 20-51150-btb Doc 39 Entered 05/25/21 16:43:25 Page 25 of 41

- (bank. RM SERVICES OF NORTHERN NEVADA Business Statement
PO BOX 61883 Account Number:

RENO NV 89506-0039

Statement Period:
Jan 2, 2019
through

Jan 31, 2019

Page 11 of 12

IMAGES FOR YOUR SILVER BUSINESS CHECKING ACCOUNT = (CONTINUED)

“Account Numbe'

  

 

 

 

Se ao -
dl ERNE 1185 | a scans 1229 tH

FIM SERVIGES OF NORTHERN NEVADA RM aeeenal es OF NORTHERN NEVADA _Z
Lo-1

mene ev 09508 paw ___f har” -Lonlled

j mechs buntnd unis” | ® Paty <JTim Legg 5 1s &O-

_ Sx hedee Li Feral OULARS: (pie a eucane a
| bank. |

T3bank. !
wo lta Dost nwer ___C eee oil || an pegnled
a | 722026501; gai

aa

 

  
   
     

 

 

 

 

 

 

 

 

    

 

Lebo LEI: BR vias oe BY =
1185 Jan 29 650.00 1229 Jan 25 850.00
crn Er Sa eB EE Z = — 7 a al
‘s cc merae 1226

RM SERVICES OF NORTHERN NEVADA ; RM SERVICES OF NORTHERN NEVADA
pon oe Lt Sa
voy RUBBE Hhole Cran 1$ ope— ssaome rtetl pr ;
, “) Plow ban ded, Thun» fe portann a y five Aordve SF BOLLARG a

   

 

 

 

‘(Sbank. | (bank. :
veo__(60_Dte'd) we : ced] WD eo er De» = 4 _
HL2h20169: CPs 225 el Wh2b20.c9\: SD . 230 Sea

  
 
  

 

1226* Jan 09 336.00 1230 Jan 14 560.00

 

= bl

   

rl

Mieiaid

 

ET
Tr - | semen
Al SERVICES OF NORTHERN NEVADA

  
   
    

RM SERVICES: OF NOF nomen N fap

 

 

ieee oe ENO, WY canoe a
as carro pet ae, a Test © Beer Nose iF Aon 4 $ Sée ;
5 4 an ght ad CPnr” tne

 

zee Den aE

1227 Jan 09 256.00 1231

          

 

 

 

 

 

 

 

beeaalt 1 2 2 a
RM SERVICES OF NORTHERN NEVADA 7
Bo ROX #1883 e
RENO, Ni BI06 on owra?

one Aad dl  A/E wm — al

bank.
seo $82 Oar senar _ BB.

e* Avie Tat oe. rie Antico 1% {vo.— [

 

 

 

 

 

 

 

 

 

 

 

W22h201894 QA 1 2 25 set ate ee 22220 2C9ke gees 232 al
Q ic 7 i pa tae
1228 Jan 10 150.00 1232 Jan 14 316.67

* Gap in check sequence
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

(Sbank.

RM SERVICES OF NORTHERN NEVADA
PO BOX 61883
RENO NV 89506-0039

IMAGES FOR YOUR SILVER BUSINESS CHECKING ACCOUNT

Page 26 of 41

Business Statement
Account Number:

Statement Period:
Jan 2, 2019
through

Jan 31, 2019

an 12 of 12

Account Naver

 

 

RM SEAVICES OF NORTHERN NEVADA
PO BOX 1885 -
RENO, NY 88508

 

 

  

” pensyuaa aa "4333 te

woo, C32 2 a gS

E42 420 4BHLE re

 

 
 

ey =

  

Ag
pan _f-ff-

 

 

"ugar tap hie L ee 4 ae, Be ce ne eo
0 0 i | lowe
(Sbank. : 1} |] SSbank: 2” ford fo
|

 

1233 Jan 14

~~ 680.00 1236 Jan 22

 

RM SERVICES Be OF NC oe HERN NEVADA

woo 22 Ves» teas (Duce =

atbeee0 beaan is 3 2 3c te ated

 

   
   
 
  

seine = ‘1236
on [remy |
L +S arco

 

200.00

 

 

 

 

(Sbank.

wo SISPALS OF 'e

 

 

AM SERVICES Sie NEVADA

at \eohun, Ahevbince-__3$ so
Le Gr bes, dered Wendy NF noane a

 

Ri2L20169U: QBs 238 = oo00053100-

muwnine 1238
fm fm OF

 

 

 

150.00 1238" Jan 17

~ 531.00

 

1234 Jan 16

 

 

 

Mitha_

NbZbZOEIUE g

 

 

gm

mya) Hathan WT beep, 4 2¥0-

aon
bank. ;

 

eT 123 5

[tai

beinfeiemtees Fates toceras EX ora on sk pram

|

 

 

1235 Jan 14
* Gap in check sequence

240.00
Case 20-51150-btb Doc 39 Entered 05/25/21 16:43:25 Page 27 of 41

_ (bank.

P.O. Box 1800
Saint Paul, Minnesota 55101-0800

3759 IMG $ Y¥

Vobd UU LAAT UU Mau nA DAM g EMA gE E Deg TE oe g ttt
00002577201 SP _ 000638383821045 E

RM SERVICES OF NORTHERN NEVADA

PO BOX 61883

RENO NV 89506-0039

ST01

Business Statement
Account Number.

Statement Period:
Feb 3, 2020
through

Feb 29, 2020

Page 1 of 5

zr To Contact U.S. Bank

24-Hour Business

Solutions: 1-800-673-3555

U.S. Bank accepts Relay Calls

 

 

 

 

 

 

 

 

 

 

 

 

 

 

internet: usbank.com
NEWS FOR YOU... Reel ents cbesne tients sp eenorete seer tigen tress tet
gq a
Scan here with your phone's camera to download the U.S. Bank Mobile App.
SILVER BUSINESS CHECKING Phe MémBer FDIC
U.S. Bank National Association Account Numbe
Account Summary
# Items
Beginning Balance on Feb 3 $ 180.89
Customer Deposits 3 2,955.00
Other Deposits 3 5,200.00
Card Deposits 2 1,475.00
Card Withdrawals 36 2,576.31-
Other Withdrawals 2 520.00-
Checks Paid 5 6,563.49-
Ending Balance on Feb 29, 2020 $ 151.09
Customer Deposits
Number Date _ Ref Number _ Amount Number Date Ref Number Amount
Feb 3 8058623884 425.00 Feb 11 8357203860 505.00
Feb 4 8357601137 2,025.00
Total Customer Deposits 2,955.00
Other Deposits
Date _ Description of Transaction se St Ref Number Amount
Feb 14 Mobile Banking Transfer Fram oe % SOG
Feb 18 Mobile Banking Transfer: From Accounteageaaa ii “1,500.00
Feb 24 Mobile Banking Transfer From Account (iaagaaaaaa 1,200.00
—————
Total Other Deposits 5,200.00,
2 —_— —— ra =e
Card Deposits
Card Number: xxxx-x00xxxx-5784
Date _ Description of Transaction ee Ref Number Amount
Feb 6 ATM Deposit US BANK SPARKS SPARKS NV 800.00

 

 

Serial No. 009024165249SUS4U840
. Case 20-51150-btb Doc 39 Entered 05/25/21 16:43:25 Page 28 of 41

Business Statement
TE ban K. Account Number:

 

 

 

 

 

 

 

 

 

P.O. Box 1800 as
— Saint Paul, Minnesota 55101-0860 Statement Period:
n 3759 IMG S ¥ sTOT Feb 1, 2019
woos through
Feb 28, 2019
Page 1 of 12
MUTT hy Te MCT hl
000051334 02 SP 10648 1931452899 E
RM SERVICES OF NORTHERN NEVADA = To Contact U.S. Bank
PO BOX 61883 —
RENO NV 89506-0039 24-Hour Business
Solutions: 1-800-673-3555
U.S. Bank accepts Relay Calls
internet: usbank.com
SILVER BUSINESS CHECKING one Member FDIC
U.S. Bank National Association Account Number
Account Summary
# Items
Beginning Balance on Feb 4 $ 38,479.01
Other Deposits 3 10,540.00
Card Deposits 1 215.44
Card Withdrawals 129 15,140.87-
Other Withdrawals 18 24,302.50-
Checks Paid 13 9,475.80-
Ending Balance on Feb 28, 2019 $ 315.28
Other Deposits
Date _ Description of Transaction = Ref Number Amaunt
Feb 1 Mobile Banking Transfer From Account : _ $ git 0s
Feb 15 Mobile Banking Transfer From Accoun . < 8,000.00%
Feb 28 Mobile Banking Transfer From Account ! 146-007
Total Other Deposits $ 10,540.00
Card Deposits
Card Number: xxxx-xxxx-xxxx-5834
Date _ Description of Transaction RefNumber ____.__ Amount
Feb 25 Debit Purchase Return THE HOME DEPOT #4 RENO NV 1002251220 $ 215.44
200810 On 022519 ILNKILNK REF 905618200810
Card xxxx-xxxx-xxxx-5834 Deposit Subtotal $ 215.44
Total Card Deposits $ 215.44
Card Withdrawals
Date _ Description of Transaction Ref Number Amount _
Feb 14 Fee ATM Withdrawal At Other Network {400006260 $ 2.50-
Card Number: xxxx-xxxx-xxxx-5784
Date Description of Transaction Ref Number Amount
Feb 1 Debit Purchase AUTOZONE SUN VALLEY NV 2801312103 $ 25.97-
515728 On 013119 ILNKILNK REF 903203515728
RENAHEREARET ET BA
Feb 4 Debit Purchase - VISA On 020319 RENO NV 5200288400 1.00-
BLACK BEAR DINER REF # 24431069035200288400319
staeaewanetesn 78d
Feb 4 Debit Purchase - VISA On 020219 RENO NV 4100887265 11.48-
STARBUCKS STORE REF # 24692169034 100887265308
Ledelalaiahehatabadalaial <¥ fz
Feb 4 Debit Purchase GREENS FEED RENO NV 12.15-
021287 On 020419 MAESTERM REF 021287

tReNReRRKME TA
Case 20-51150-btb Doc39 Entered 05/25/21 16:43:25 Page 29 of 41

bank BALANCE YOUR ACCOUNT
. To keep track of all your transactions, you should balance your account every month, Please

examine this statement immediately. We will assume that the balance and transactions shown are
correct unless you notify us of an error.

Outstanding Deposits

1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
the left. Record the total.

2, Check off in your checkbook register all checks, withdrawals {including Debit Card and ATM)
and automatic payments that appear on your statement. Withdrawals that are NOT checked off
should be recorded in the Outstanding Withdrawals section at the left. Record the total.

 

Outstanding Withdrawals Enter the ending balance shown on this statement. $
TE Enter the total deposits recorded in the Outstanding Deposits section. $
Total lines 3 and 4. $

Enter the total withdrawals recorded in the Guistanding Withdrawals section. §

Subtract line 6 from line 5. This is your balance. $

aN Oo A Pe

Enter in your register and subtract from your register balance any checks, withdrawals or other
debits (including fees, if any) that appear on your statement but have not been recorded in your
register.

9. Enter in your register and add to your register balance any deposits or other credits (including
interest, if any) that appear in your statement but have not been recorded in your register.

10. The balance in your register should be the same as the balance shown in #7. If it does not
match, review and check all figures used, and check the addition and subtraction in your register.
If necessary, review and balance your statement from the previous month.

 

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you ne later than 60 days* after we sent you
the FIRST statement on which tha error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank, EP-MN-WS50, 60 Livingston
Ave., St. Paul, MN 55107.
« Tall us your name and account number.
e Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
* Tellus the dollar arsount of the suspected error.
We will determina whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, wa may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-inillated lransactions, we may take up to 90 days to investigate your complaint. If we decide to da this,
we will credit your account within 10 business days for the amount you think is in emor, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, wa may not credit your account.

*Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreament.

IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS

Errors related to any transaction on a business account will be govemed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
tules of Ihe National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.

CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE

What Te Do if You Think You Find A Mistake on Your Statement

If you think there is an error on your statement, write lo us at:

U.S. Bank, P.O. Box 3528, Oshkosh, Wi 54903-3528.

In your letter, give us the following information:

® Account information: Your name and account number.

« Dotlar Amount: The dollar amount of the suspected error.

« Description of problam: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement.

You must notify us of any potentlal erzors in writing, You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.

While we investigate whether or not thera has been an error, the following are true:

« We cannot try to collect the amount in question, or report you as delinquent on thal amount.

® The charge in question may remain on your statement, and we may continue to charge you interest on thal amount. But, if we determine that we made a mistake, you will not have to
pay the amount in question or any interest or other fees related to that amount.

» While you do not have to pay the amount in question, you are responsible for the remainder of your balance.

¢ We can apply any unpaid amount against your credit limit,

Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section,
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one}. We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.

REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.

CONSUMER REPORT DISPUTES

We may report information about account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a result, this
may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reparted information to a CRA, you may submit a dispute by calling 844.624.8230
or by writing to: U.S. Bank Atta: Consumer Bureau Dispute Handling (CBDH), P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide:
your name, address and phone number; the account number, the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (é.g.,
affidavit of identity thefl), if applicable.

cdvat medline

Member FDIC
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

_ (Sbank

RM SERVICES OF NORTHERN NEVADA
PO BOX 61883
RENO NV 89506-0039

Page 30 of 41

Business Statement
Account Number:

 

 

— Cn,
Statement Period:
Feb 1, 2019
. through
ee Feb 28, 2019
i
Page 2 of 12
SILVER BUSINESS CHECKING (CONTINUED)
U.S. Bank National Association Account Number sgggineieaegs
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-5764
Date__ Description of Transaction a Ref Number ee Amount
Feb 4 Debit Purchase - VISA On 013119 SUN VALLEY NV 2030010172 18.41-
CARNICERIA MENDO REF # 24061069032030010172435
RANAHAA HATER T BA
Feb 4. Debit Purchase 7-ELEVEN SUN VALLEY. NV 23.81-
893006 On 020219 MAESTERM REF 893006
snenenaenrae 7B
Feb 4 Debit Purchase THE HOME DEPOT # RENO NV 5702021801 30.79-
396957 On 020219 ILNKILNK REF 903400396857
searetereren 7 Bd
Feb 4 Debit Purchase SHELL Service St RENO NV 1202031947 47.20-
788512 On 020319 ILK1TERM REF 903420788512
PREREREREIARE TOA
Feb 4 Debit Purchase GREENS FEED RENO NV 53.55-
021011 On 020219 MAESTERM REF 021011
wasereseeees TR
Feb 4 Debit Purchase THE HOME DEPOT # RENO NV 0402041034 56.78-
094004 On 020419 ILNKILNK REF 903516094004
sasaeATeANIE TOA
Feb 4 Debit Purchase - VISA On 020319 RENO NV 5200288400 59.47-
BLACK BEAR DINER REF # 24431069035200288400285
Sender TAA
Feb 4 Debit Purchase THE HOME DEPOT # RENO NV 9402031936 130.86-
322594 On 020319 ILNKILNK REF 903501322594
Ae of od
Feb 4 ATM Withdrawal US BANK SUMMIT S RENO NV 160.00-
wenennwenenee 7 BA Serial No. 000560135657SUS4U855
Feb 5 Debit Purchase THE HOME DEPOT # RENO. NV §602051153 55.96-
269256 On 020519 ILKiTERM REF 903617269256
bniadshdibeibabablabal oY fs:
Feb 5 Debit Purchase GREENS FEED RENO NV 59,42-
015453 On 020519 MAESTERM REF 015453
Sen erennene 7 BA
Feb 5 Debit Purchase THE HOME DEPOT # RENO NV 3202051555 77.85-
867832 On 020519 ILNKILNK REF 903621867832
PAeseneeeset eT RA
Feb 6 Debit Purchase RAINBOW MARKET SUN VALLEY NV 2,29-
854971 On 020619 MAESTERM REF 854971
SRERERA AERO ET BA
Feb 6 Debit Purchase GREENS FEED RENO NV 10.77-
015501 On 020619 MAESTERM REF 015501
teaeenesntee D7 Bd
Feb 6 Debit Purchase THE HOME DEPOT # RENO NV 4202061333 21.48-
434642 On 020619 ILK1TERM REF 903719434642
sweneneneeee 7B A
Feb 7 Debit Purchase - VISA On 020519 610-3377000 PA 7908501560 16.10-
AMERIGAS PROPANE REF # 2478930903790850156071 1
wawetanwarne TA
Feb 7 Debit Purchase - VISA On 020519 SUN VALLEY NV 7255208095 19.73-
SUBWAY 04 REF # 24164079037255208095227
waeeeeeee TBA
Feb 7 Debit Purchase SHELL Service St RENO NV 1902071136 47,21-
180719 On 020719. ILNKILNK REF 9038121807 19

wheneeererene TBA
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

- (Sbank

RM SERVICES OF NORTHERN NEVADA
PO BOX 61383
RENO NV 89506-0039

Page 31 of 41

Business Statement
Account Number:

Statement Period:

 

 

Feb 1, 2019
through
Feb 28, 2019
Page 3 of 12
SILVER BUSINESS CHECKING (CONTINUED)
U.S. Bank National Association Account Numbe gi EEE
Card Withdrawals (continued)
Card Number: .200-s00-9000-5 78.4
Date Description of Transaction Ref Number Amount
Feb 7 Debit Purchase - VISA On 020519 RENO NV 7100421899 257.56-
KELLYMOORE PAINT REF # 24692169037 100421899676
leieisiahsisiaheaialakel «Tit. |
Feb 7 Debit Purchase - VISA On 020619 RENO NV 7100421899 343.76-
KELLYMOORE PAINT REF # 24692169037100421899718
shennaseee TRA
Feb 8 Debit Purchase GREENS FEED RENO NV 10,49-
021334 On 020719 MAESTERM REF 021334
Liehadabalahilehilehibl <¥ Ast |
Feb 8 Debit Purchase THE HOME DEPOT # RENO NV 6302081158 : 24,27-
550263 On 020819 ILKITERM REF 903917550263
seen eREM RETA TOA
Feb 8 Debit Purchase - VISA On 020719 RENO NV 8000950441 31.04-
JACKS COFFEE SHO REF # 24013399038000950441748
SAE RTEAEEREE ETRY
Feb 8 Debit Purchase - VISA On 020719 SPARKS NV 8280381163 433.62-
MASTERCRAFT HARD REF # 247§542903828038 1163908
watawaee eee Bd
Feb 11. Debit Purchase - VISA On 020819 RENO NV 0698168535 40.55-
ATLANTIS PURPLE REF # 24493989040698 168535418
SRNR ENE ARA ERE Ba
Feb 11 Debit Purchase - VISA On 020919 SPARKS NV 1938501251 63.54-
FIESTA MEXICANA REF # 24275479041938501251199
weeamawanees ThA
Feb 11 ATM Withdrawal US BANK SPARKS SPARKS NV 100.00-
RARER NOREEN T BA Serial No. 008099165704SUS4U840
Feb 17 Debit Purchase - VISA On 020719 RENO NV 9100599389 222.70-
KELLYMOORE PAINT REF # 24692169039100599389730
agence arenes Pea
Feb 12 Debit Purchase THE HOME DEPOT # RENO NV 7302111926 45.97-
045673 On 021119 ILNKILNK REF 904301045673
weareeeneeesD 7 BA
Feb 12 Debit Purchase GREENS FEED RENO NV 68.85-
021802 On 021219 MAESTERM REF 021802
ASAT RE tase TBA
Feb 12 Debit Purchase USPS PO 31728806 RENO NV 9302121413 122.00-
100693 On 021219 ILK1ITERM REF 904320100683
AARERRAREERID TBA
Feb 12 Debit Purchase - VISA On 021119 9163832024 NV 2726852452 145.62-
DHC SUPPLIES,INC REF # 24765019042726852452858
suscewagases67 4:
Feb 13 Debit Purchase - VISA On 021119 SUN VALLEY NV 3255201447 20,77-
SUBWAY 04 REF # 24164079043255201447377
seneaeeeeet eT Bd
Feb 13 Debit Purchase THE HOME DEPOT # RENO NV 6702131023 219.15-
221767 On 021319 ILNKILNK REF 904416221767
hiahishisteiel s¥é<1:1
Feb 14 Debit Purchase - VISA On 021219 RENO NV 4500474384 10.83-
WENDY'S REF # 24445009044500474384816
faeeeeen ere 7 Bd
Feb 14 Debit Purchase -~ VISA On 021219 RENO NV 4100898842 666.18-

KELLYMOORE PAINT
seeeweet eet D7 Od

REF. # 24692169044100898842697
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

_ (BSbank.

RM SERVICES OF NORTHERN NEVADA
PO BOX 61883
RENO NV 89506-0039

Page 32 of 41

Business Statement
Account Number:

 

 

 

 

— aes
Statement Period:
Feb 1, 2019
through
Ee Feb 28, 2019
Page 4 of 12
SILVER BUSINESS CHECKING (CONTINUED)
U.S. Bank National Association Account Number Sagan
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-57 84
Date _ Description of Transaction ere eee Ref Number Amount
Feb 15 Debit Purchase THE HOME DEPOT # RENO NV 4102151221 16.22-
834441 On 021519 ILNKILNK REF 904618834441
sewaeeesneeen 7 Bd
Feb 15 Debit Purchase THE HOME DEPOT#RENO = NV 3802151217 695.87-
833638 On 021519 ILNKILNK REF 904618833638
teewanatererO Td
Feb 19 Debit Purchase - VISA On 021519 SPARKS NV 6100751678 10.80-
LOWES #03034" REF # 24692169046 100751678616
PAHERAEARENT ET BA
Feb 19 Debit Purchase - VISA On 021619 RENO NV 8100276460 17,00-
STARBUCKS STORE REF # 24692169048 100276460175
tavasaenetesO7 ad
Feb 19 Debit Purchase - VISA On 021619 SPARKS NV 8200088400 31.39.
POPEYE'S #11014 REF # 24231689048200088400487
seeeennneReen 7h
Feb 19 Debit Purchase - VISA On 021519 SPARKS NV 6100751678 69.73-
LOWES #03034* REF # 24692169046 100751678574
wateanerarate Tad
Feb 19 Debit Purchase LOWE'S #3034 SPARKS NV 8302161444 153.74-
224183 On 021619 ILNKILNK REF 904715224183
bslahdalslsbehlalabeinlsY fet |
Feb 19 Debit Purchase - VISA On 021619 RENO NV 8200563900 904.84-
FLOOR AND DECOR REF # 24431069048200563900012
qateteerasnen TRA
Feb 19 Debit Purchase - VISA On 021619 SPARKS NV 7100674245 2,013.51-
LOWES #03034* REF # 24692169047 100674245674
seaawaenente 7h
Feb 25 Debit Purchase - VISA On,022219 800-238-3150 TN 4600122348 1.05-
USPS.COM MOVER’S REF # 24445009054600 122348317
weseeererrn red
Feb 25 Debit Purchase - VISA On 022219 RENO NV 3300517614 46.00-
QUIK STOP #0169 REF # 24445009053300517614990
Lisiaishihiabiaielel sTh-7:)
Feb 25 Debit Purchase - VISA On.022219 702-229-6281 NV 4207652213 50.00-
CITY OF LAS VEGA REF # 24431059054207652213449
fanaa eaetee DOA
Feb 28 Debit Purchase QUIK STOP 2990 M RENO NV 40.36-
732308 On 022819 MAESTERM REF 732308
seawewentath 7 BA You Requested $40 In Cash Back
Card 5784 Withdrawals Subtotal $ 7,819,71-
Card Number: xxxx-xxxx-xxxx-5834
Date _ Description of Transaction Lie eee Ref Number sp Spc Amount
Feb 1 Debit Purchase THE HOME DEPOT # RENO NV 3702011550 $ 10.80-
403637 On 020119 ILKITERM REF 903221403637
seeeee eee
Feb 4 Debit Purchase - VISA On 020119 RENO NV 4885100414 45.00-
THE SALVATION AR REF # 24767899034885 100414863
sannanenanerO gid
Feb 4 Debit Purchase - VISA On 020419 678-8234713 GA 2883100667 2,294.00-
SELECT MANAGEMEN REF # 24767909032883100667746
islalalainialehidalabilel<y « 1" |
Feb 7 Debit Purchase TJ. MAXX SPARKS — NV 22.7 1-
022646 On 020719 MAESTERM REF 022646

FARRAR TNEIRED OIA
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

- (Sbank

RM SERVICES OF NORTHERN NEVADA
PO 80OX 61883
RENO NV 89506-0039

Page 33 of 41

Business Statement
Account Number:

Statement Period:

 

 

 

Feb 1, 2019
through
Feb 28, 2019
Page 5 of 12
SILVER BUSINESS CHECKING - (CONTINUED)
U.S. Bank National Association Account Numberqiiiias
Card Withdrawals (continued)
Card Number: xxxxexxxx-xxxx-5834
Date _ Description of Transaction eg Ref Number Amount_
Feb 7 Debit Purchase - VISA On 020619 RENO NV 7300469382 -40,26- —
QUIK STOP #0169 REF # 24445009037300469382696
weweansaeetn Ded
Feb 7 Debit Purchase TARGET T- 1550 E Sparks = NV 104.89-
025170 On 020719 MAESTERM REF 025170
washene se ae we B34:
Feb 8 Debit Purchase PANADERIA AZTECA SPARKS NV 1202081520 27,00-
316212 On 020819 ILNKILNK REF 903921316212
REAR ARA ATTRA
Feb 8 ATM Withdrawal US BANK SPARKS SPARKS NV __ 40.00-
SreNen eh TeRRE BBA Serial No, 007045115209SUS4U840
Feb 8 Debit Purchase LES SCHWAB TIRES Reno NV 1602081046 70.00-
837416 On 020819 ILK1TERM REF 903916837416
weeteeeerese Od
Feb 8& ATM Withdrawal US BANK VASSAR RENO NV 300.00-
pasesncesest6 834 Serial No. 006207154 125SUS4U309
Feb 11 Debit Purchase - VISA On 020719 RENO NV 9091147000 229.66-
OLIVE GARDEN 002 REF # 24431069939091 147000127
lnhelaheleheieiaiaiaialal-<' 2): |
Feb 12 Debit Purchase- VISA On 021119 844-257-5400 CA 2100696068 389.90-
UPLIFT REF # 24692169042100696068- US1
aaaeerenrnrh yd
Feb 13 Debit Purchase - VISA On 021219 RENO NV 3001638214 38.12-
JACKS COFFEE SHO REF # 24013399043001638214658
aereeneerennh Aad
Feb 13 Debit Purchase - VISA On 021219 203-564-2400 CT 3100555808 100.00-
INDEED REF # 24692169043100555808255
keanehereteRB Old
Feb 13 Debit Purchase - VISA On 021219 844-257-5400 CA 3100454559 132.65-
UPLIFT REF # 24692169043100454559 US1
AeA N NEE OR
Feb 14 Debit Purchase - VISA On 021319 RENO NV 4004770427 37.72-
JACKS COFFEE SHO REF # 24013399044001770427554
Sanaa anette Aad
Feb 14 Debit Purchase - VISA On 021419 LAS VEGAS NV 5091141000 38.29-
RIGOS TACOS 12 REF # 24493989045091 141000178
aaeeeee teenth Ad
Feb 14 Debit Purchase COSTCO WHSE #002 RENO NV- 3702141212 54.12-
294337 On 021419 ILNKILNK REF 904513294337
amar itt eee tha oe
Feb 14 ATM Withdrawal 2000 LAS VEGAS B LAS VEGAS NV 105.99-
_Seneeene ss B34 Serial No. 707006224626PLUSTERM
Feb 15 Debit Purchase - VISA On 021319 RENO NV §100628026 3.25-
RNO PEET'S COFFE REF # 24692169045100628026487
sanreneh ett Old
Feb 15 Debit Purchase - VISA On 021419 LAS VEGAS NV 5100902252 4.00-
ALLEGNT BUYONBOA REF # 24692169045100902252239
seasnen teers O34
Feb +5 Debit Purchase - VISA On 021319 LAS VEGAS NV §698459267 6.21-
STRAT STARBUCKS REF # 24493989045698459267775
Lhilalehshiahaalalils)s 160-9
Feb 15 Debit Purchase - VISA On 021419 RENO NV 60971660002 11.00-
RENO-TAHOE AIRPO REF # 24493989046091660002208

SeeRA Sewer BA
: Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

bank.

RM SERVICES OF NORTHERN NEVADA
PO BOX 61883
RENO NV 89506-0039

Page 34 of 41

Business Statement
Account Number:

 

 

a Ceara sam
~— Statement Period:
Feb 7, 2019
through
is Feb 28, 2019
5
Page 6 of 12
SILVER SUSINESS CHECKING ee (CONTINUED
U.S. Bank National Association Account Number
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-5834
Date _ Description of Transaction Ref Number Amount
Feb +5 Debit Purchase - VISA On 021319 RENO NV 5100628037 12.10-
RNO LA BREA N REF # 24692169045100628037393
weeeneanen st 34
Feb 15 Debit Purchase - VISA On 021419 RENO NV 5720035625 18.37-
MCDONALD'S F3625 REF # 24427339045720035625117
stteeteeesr hd
Feb 15 Debit Purchase - VISA On 021419.LAS VEGAS NV 5060502212 32.96-
ENTERPRISE RENT- REF # 24164079045060502212795
Sa kee eens t ee OA
Feb 15 Debit Purchase - VISA On 021419 775-684-5780 NV 6026499492 150,00-
NV SOS PORTAL REF # 24493989046026499492170
ielehalataheiebelaisiaials’ «167: |
Feb 15. Debit Purchase - VISA On 021419 800-639-6111 KS 5100590088 165.02-
SPRINT “WIRELESS REF # 24692169045100590088473
Renee en eth B34
Feb 15 Debit Purchase - VISA On 021319 LAS VEGAS NV 5698462888 214,34-
STRATOSPHERE MCC REF # 24493989045698462888062
feeanatatinit had
Feb 18 Debit Purchase WM SUPERC Wal-Ma RENO (S) NV 7.55-
929541 On 021719 MAESTERM REF 929541
heiallalebaladelaialalal st «30-1
Feb 19 Debit Purchase - VISA On 021419 LAS VEGAS NV 6698470838 11.55-
STRAT STARBUCKS REF # 24493989046698470838991
sawseaes hehe Bld
Feb 19 Debit Purchase - VISA On 021819 9163832024 NV 9726761554 17.93-
DHC SUPPLIES,INC REF # 24765019049726761554706
sepeeterenrtn ead
Feb 19 Debit Purchase - VISA On 021519 LAS VEGAS NV 6698537039 37.40-
STRATOSPHERE HOT REF # 24493989046698537039070
seenteenerte had
Feb 19 Debit Purchase - VISA On 021519 LAS VEGAS NV 6698537039 37.46-
STRATOSPHERE HOT REF # 24493989046698537039716
seareneeteee OA
Feb 19 Debit Purchase - VISA On 021819 RENO NV 9720001644 43,.83-
MAVERIK #443 REF # 24427339049720001644189
Kena e Re AEAER EO A
Feb 19 Debit Purchase SHELL Service St RENO NV 4302191411 44.08-
182043 On 021919 ILNKILNK REF 905015182043
Stier AA
Feb 79 Debit Purchase - VISA On 021719 SPARKS NV 8002343164 67.78-
SPARKS COFFEE SH REF # 24013399048002343164753
stenewesen tA AA
Feb 49 Debit Purchase THE HOME DEPOT # RENO NV §602191043 72,83-
567956 On 021919 ILKITERM REF 905016567956
weeaeteneen tld
Feb 19 Debit Purchase WM SUPERC Wal-Ma RENO (S) NV 415.00-
922880 On 021719 MAESTERM REF 922880
skeananearsh OO A
Feb 19 Debit Purchase - VISA On 021819 SPARKS NV 9100076701 123.01-
LOWES #03034" REF .# 24692169049100076701660
Weerek erat A
Feb 20 Debit Purchase THE HOME DEPOT # RENO NV 2602201005 158.19-
906926 On 022019 ILKITERM REF 905116906926

aheeeeenenes 3d
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

_ (bank.

RM SERVICES OF NORTHERN NEVADA
PO BOX 61883
RENO NV &9506-0039

Page 35 of 41

Business Statement
Account Number:

Statement Period:

 

 

Feb 1, 2019
through
Feb 28, 2019
Page 7 of 12
SILVER BUSINESS CHECKING (CONTINUED)
U.S. Bank National Association Account Number qq
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-5834
Date _ Description of Transaction Ref Number ____ Amount
Feb 21 Debit Purchase THE HOME DEPOT # RENO NV 5002211537 35.09-
857850 On 022119 ILKITERM REF 905221857850
ane eR ENE ERA
Feb 21 Debit Purchase SHELL Service St RENO NV 3102211219 64,.90-
308331 On 022119 ILKITERM REF 905213308331
isleialabalsiabalniainiels) 3 17:5
Feb 21 Debit Purchase THE HOME DEPOT # RENO NV 0602211536 79.36-
306406 On 022119 ILK1TERM REF 905221306406
te pete ad
Feb 21 Debit Purchase THE HOME DEPOT # RENO NV 8702211335 81.00-
020587 On 022119 ILKITERM REF 905219020587
sanacennathen Ald
Feb 21. Debit Purchase THE HOME DEPOT # RENO NV §702211200 247 86-
263257 On 022119 ILNKILNK REF 905218263257
senesaenereee od
Feb 21 Debit Purchase - VISA On 022019 RENO NV 2200563301 400.31-
FLOOR AND DECOR REF # 24431069052200563301274
SARA RA ERAT A
Feb 22 Debit Purchase QUIK STOP 140 W SUN VALLEY NV 7,.84-
326472 On 022119 MAESTERM REF 326472
wake then er es OBA
Feb 22 Debit Purchase MAVERIK #443 RENO NV 21,26-
797882 On 022219 MAESTERM REF 797882
SANRARERRIREE RA
Feb 22 Debit Purchase - VISA On 022019 RENO NV 2207788700 33.21-
PF CHANGS #9929 REF # 24761979052207788700039
Lele atabatahilninlninin! <} 5167" 8
Feb 22 Debit Purchase GREENS FEED RENO NV 70.98-
022590 On 022219 MAESTERM REF 022590
Seenens ARNE T A
Feb 22 Debit Purchase THE HOME DEPOT # SPARKS NV _ 5502221438 109.67-
444055 On 022219 ILK1 TERM REF 905320444055
seeeeenn test ld
Feb 25 Debit Purchase THE HOME DEPOT # RENO NV 2402251239 3.25-
561424 On 022519 [LNKILNK REF 905618561424
RanenenneeesE ad
Feb 25 Debit Purchase RAINBOW MARKET SUN VALLEY NV 3.90-
421918 On 022519 MAESTERM REF 421918
eee
Feb 25 Debit Purchase THE HOME DEPOT # RENO NV 6602251228 5.71-
558966 On 022519 ILKITERM REF 905618558966
seen tee ODA
Feb 25 Debit Purchase - VISA On 022219 SPARKS NV 3720067718 8.87-
SONIC DRIVE IN # REF # 24427339053720067718797
Seangeeee tA 4
Feb 25 Debit Purchase THE HOME DEPOT #SPARKS NV 9002221636 11.60-
769690 On 022219 ILNKILNK REF 905322769690
fred ee AeA Bd
Feb 25 Debit Purchase - VISA On 022219 RENO NV 4100244418 15.88-
KELLYMOORE PAINT REF # 24692169054 100244418116
sane Ad
Feb 25 Debit Purchase - VISA On 022219 RENO NV 3855465696 16.78-

SQ *ALDERTOS FRE
ielalalalahalalalahibalel-<' 3107-5

REF # 24492159053855465696955
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

(Sbank.

RM SERVICES OF NORTHERN NEVADA
PO BOX 61883
RENO NV 89506-0039

Page 36 of 41

Business Statement
Account Number:

 

 

Statement Period:
Feb 1, 2019
through
riage Feb 28, 2019
Page 8 of 12
SILVER BUSINESS CHECKING (CONTINUED)
U.S. Bank National Association Account Numbe
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-5834
Date _ Description of Transaction as Ref Number _ Amount
Feb 25 Debit Purchase - VISA On 022319 SUN VALLEYNV 5255207468 20.92-
SUBWAY 04 REF # 24164079055255207468596
setae een eeetE Bld
Feb 25 Debit Purchase CVS/PHARM 09838- Sun Valley NV 22,64-
018547 On 022219 MAESTERM REF 018547
seeaer ater hd
Feb 25 Debit Purchase - VISA On 022319 SUN VALLEY NV §255227922 22.82-
SUBWAY 04 REF # 24164079055255227922770
SE RESS STARE RS A
Feb 25 Debit Purchase THE HOME DEPOT # RENO NV 3402251042 24,87-
992134 On 022519 ILNKILNK REF 905616992134
whteeeeeerez haa
Feb 25 Debit Purchase GOLDEN GATE -S RENO NV 25.34-
026757 On 022319 MAESTERM REF 026757
sekaekeneteth R34
Feb 25 Debit Purchase - VISA On 022219 SPARKS NV 4100501402 26.75-
GALAXY THEATRES REF # 24269799054 100501402917
bslalalaisiataialadalaial a} 2% 0: |
Feb 25 Debit Purchase - VISA On 022119 626-369-5752 NV 3500570846 33.05-
7478 Dominos Piz REF # 24445009053500570846054
Sena Sd
Feb 25 Debit Purchase - VISA On 022319 SUN VALLEY NV 5286239800 40.43-
EL PAISANO TAQUE REF # 24493989055286239800284
sanareeees OR 9d
Feb 25 Debit Purchase THE HOME DEPOT # RENO NV 3202221832 60.55-
§84432 On 022219 ILKITERM REF 905400584432
seen te eneeer ead
Feb 25 Debit Purchase - VISA On 022219 RENO NV 4010181525 109.67-
THE HOME DEPOT # REF # 24610439054010181525607
isiahalahalahsliiahalniel 3} < 0G: 9
Feb 26 Debit Purchase - VISA On 022519 RENO NV 7200563800 162, 70-
FLOOR AND DECOR REF # 24431069057200563800020
lsislahdbalalaiatalahalsy <r
Feb 27 Debit Purchase - VISA On 022619 RENO NV 8200563900 18,70-
FLOOR AND DECOR REF # 24431069058200563900357
seeeweees eee had
Feb 28 Debit Purchase - VISA On 022619 RENO NV 8710050251 4.86-
MCDONALD'S F1162 REF # 244273390587 10050251430
saeRRRSNeAHEE RSA
Feb 28 Debit Purchase - VISA On 022619 SUN VALLEY NV 8255193748 16.71-
SUBWAY 04 REF # 24164079058255193748313
sreewewesntt had
Feb 28 Debit Purchase - VISA On 022719 RENO NV 8003664277 29.61-
JACKS COFFEE SHO REF .# 24013399058003664277007
RRRRAAANERETE OA
Feb 28 Debit Purchase - VISA On 022719 RENO NV 8300497624 46.66-
QUIK STOP #0169 REF # 24445009058300497624436
weesaraeneeee Bb O34
Card 5834 Withdrawals Subtotal $ 7,318.66-
Total Card Withdrawals $ 15,140.87-

 

 
Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

(Sbank.

RM SERVICES OF NORTHERN NEVADA
PO BOX 61883
RENO NV 89506-0039

Page 37 of 41
Business Statement

Account Number:

Statement Period:
Feb 1, 2019
through

Feb 28, 2019

Page 9 of 12

 

SILVER BUSINESS CHECKING
U.S. Bank National Association
Other Withdrawals

Account Number

 

   

(CONTIN oe)

 

 

 

 

 

 

 

 

 

 

Date _ Description of Transaction 3 Ref Number Amount
Feb 1 Mobile Banking Transfer To Account $ 100.00-
Feb 1 Mobile Banking Transfer lh iin. << _5O0.05=
Feb 4 Mobile Banking Transfer Ta Account } —__-——— 200.00-
Feb 4 Mobile Banking Transfer To Account * 308-00-
Feb 4 Mobile Banking Transfer To Account qgumammmmamig 800.00-
Feb 4 Customer Withdrawal 8058702727 1,700,00-
Feb §& Customer Withdrawal 8357950298 2,600.00-
Feb 6 Mobile Banking Transfer
Feb 7 Mobile Banking Transfer 2,500.00-'
Feb §& Internet Banking Transfer 5,300.C0-|
Feb 11 Mobile Banking Transfer 2,500.00-|
Feb 13 Mobile Banking Transfer 500.004
Feb 14 ATM Fee 1400006259 2.50-
Feb 15. Mobile Banking Transfer FO0.00-
Feb 19 Mobile Banking Transfer 500.00-
Feb 20 Mobile Banking Transfer 300.00- |
Feb 20 Mobile Banking Transfer To Account 800.00-
Feb 21 Mobile Banking Transfer To Account oa 00.00)
Total Other Withdrawals $ 24,302.50-
Checks Presented Conventionally
Check ___Date __—_—sRef Number Amount Check Date Ref Number Amount
1183 Feb 4 8057955725 650.00 1192 Feb 8 9255425219 5.80
1186* Fab 1 9254402610 700.00 1193 Feb & 9255520263 600.00
1187 Feb 4 8054537668 3,000.00 1194 Feb 19 8355797076 680.00
1188 Feb 5 8357409391 650.00 1195 Feb 15 9254676724 640.00
1189 Feb 8 9255520264 480.00 1196 Fab 15 9255394404 680.00
1190 Feb 8 9255746152 250.00 1197 Feb 25 8058491467 640.00
1191 Feb 11 8054554013 500.00
* Gap in check sequence Conventional Checks Paid (13) $ 9,475.80-
Balance Summary
Daie Ending Balance Date Ending Balance Date Ending Balance
Feb 14 39,536.24 Feb 12 8,010.72 Feb 21 1,706.48
Feb 4 29,841.74 Feb 13 7,000.03 Feb 22 1,463.52
Feb 5 26,398.51 Feb 14 6,081.90 Feb 25 488.88
Feb 6 23,363.97 Feb 15 9,432.56 Feb 26 326.18
Feb 7 20,011.73 Feb 19 4,473.19 Feb 27 307.48
Feb 8 12,439.51 Feb 20 3,215.00 Feb 28 315,28
Feb 11 8,783.06
Balances only appear for days reflecting change.
ANALYSIS SERVICE CHARGE DETAIL
Account Analysis Activity for: January 2019
Account Number: sa $ 0.00
Analysis Service Charge assessed to pe $ 0.00
Service Activity Detail for Account Numbersqaggg Ey
Service Volume Avg Unit Price Total Charge
Depository Services
Combined Transactions/ltems 131 No Charge
Reject Checks Paid 4 No Charge
Case 20-51150-btb Doc39 Entered 05/25/21 16:43:25 Page 38 of 41

bank. RM SERVICES OF NORTHERN NEVADA Business Statement
PO BOX 61883

A n :
RENO NV 89506-0039 ccount Number

Statement Period:

Feb 1, 2019

through

mee Feb 28, 2019

Page 10 of 12

 

 

 

 

 

ANALYSIS SERVICE CHARGE DETAIL URE Se caren tans 2 (CONTINUED)
Service Activity Detail for Account Number (continued)
Service Volume Avg Unit Price Total Charge
Charge For Neg Coll Balance 77.09 No Charge
Subtotal: Depository Services 0,00

Fee Based Service Charges for Account Nufnber Qa $ 0.00
Case 20-51150-btb Doc 39 Entered 05/25/21 16:43:25 Page 39 of 41

bank. RM SERVICES OF NORTHERN NEVADA Business Statement
PO BOX 61883

Account Number:

RENO NV 89506-0039 a

Statement Period:
Feb 1, 2019
through

Feb 28, 2019

Page 11 of 12
IMAGES FOR YOUR SILVER BUSINESS CHECKING ACCOUNT: Member FDIC

Account Number

 

 

 

 

 

 

 

 

 

 

 

         

OL = a
T ,
ay i np fat, USbank. Pr SERVICES QF NOATHERNNEVADA a6?
He i sah. Hv e008 4 2-2-"F ,
VOUS aidQcaitdad f— 2-2. ot ox dtd
ee | lo eee
zi ‘i. $ | #20 alam &
| 07 O3IS2 DOLL O2/OA/20F 11432" te
: COUNTER WD Ht
# me)
175605805 cs $1,700.00
0000 Feb 04 1,700.00
4, WBbanik RM sences pe — wen mere

(

z d ay ” DS1G_
f # Ply at sctnn @ By as Seas Avia ys
! emai. :... Fc | | © aed Thank |

COURTER wh Hi

    
  
 
 
  
    
   
  
 

 

eg. 22) toy aed Bat PETTITT Sl Ra
abd MEAL ATE) APRA TO Ort ACh ArT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

 

qe Gia 2 Dees
“SGBORBOS 20% $2,600.00 AERP AZO REAM
0000* Feb 05 2,600.00 1188 Feb 05 650.00
1 : o EBT = i 1183 " a a 94 ne8enrP
AM SERVICES ener eeN NEVADA Ls 1g RM SERVICES OF NORTHERN NEVADA
wads oan Lo Bre ‘| rena a on BoA OF
: SRE 4b, fibw> 7 13 Eso} ssn ctdn_Das = — dS “ed j
OR 7 ae Fast bette FO wf
5 ey (Sbank — {
j waMe CO (p+ 3¥ vee nee A ae .t
Wh2e20 2654; CRO 57 ers
17183* Feb 04 650.00 1189 Feb 08 480.00
= - 5 | perenne i
ital. j * = 2 a I a ae
i RM SERVICES OF Nt aga ns NEVADA _ 7786. | RM BERVICES OF NO NORTHERN NEVADA eal ee rf
ere on nl SF Fes WV 0000 on_a-
i= eo AS Se olefins : ee j | eet eiebdn ren $ Zro—|
? S¥ een hises ate —— vousaae!'( =} “@ | i Peco bees dee fe eA ey -vee DOLLARS ee &
- WSbank re | ~Sbank Fyn, foes 2 ae}
aw Cee (AnD) store _. HBx Sus J wang fEO ed 84 (bz, 7 ea
h2RZDIGINN ee 1: “ vate MEA2IZO LEAL Samet 1150 eat thts tal

 

 

 

 

 

 

   

= eS —o= el nn hp eS prada canis
1186* Feb 01 700.00 1190 Feb 08 250.00
* Gap in check sequence
. Case 20-51150-btpb Doc39 Entered 05/25/21 16:43:25

(Sbank.

PO BOX 61883
RENO NV 89506-0039

RM SERVICES OF NORTHERN NEVADA

IMAGES FOR YOUR SILVER BUSINESS CHECKING ACCOUNT

Page 40 of 41

Business Statement
Account Number:

Statement Period:
Feb 1, 2019
through

Feb 28, 2019

Page 12 of 12
. (CONTINUED)
iin,

Account Numbe

 

7 r

Fr " a suleune |
AM | SERVICE OF NORTHERN wi i
Make easly

    

 

MEME.

ADA2 B20 869K: wee.

 

 

 

 

 

 

 

 

 

 

 

er

 

“, Sermaie 1195
RM SERVICES OF NORTHERN NEVADA :
F Hoe aos : = 3 ot : =e
; # Us -
oy Ee Sese Ayes! 1$ ere
4} in he tf te! DcLLAas | pas . &

 

Feb 15

 

 

RM SEAVICES OF NORTHERN NEVADA
Po BOX 61883
RENO, Wy 66508

sp weet Me cue are Bon dates Louies oye
Eish en

7 orieg wT pM ae hee ge

aye
H

Sfx from gle ul

(Sban!c
lao Qe spmec

EMAL

1202069: A . 196

 

Feb 15

 

ba-leitue

 

nan nt Te “>

i
i
_. COLLARS &
t
4

Le
i Cp, Zeros
Whim -

Tri, cee

 

 

 

1191 Feb 11 500.00
RM SERVICES OF NORTHERN NEVADA “e i102
ENO, TV BSD paren Pe oe
i
le wstet Aaabee Gongale feuns 18 syo }
Ff
aes tte Arwadtyrel POT coisane &
(bank. i
avo Coe Den srer 7 ¢ = a ;
22220369 CI 192 |
1192 Feb 08 5.80
a : -_ ieeanae 1193
4 FM SERVICES OF NORTHERN NEVADA me
; “He,t bese om Bee
Oe PAYIONS « lirln Deer Zee =F5y § Goer ——
—_ 7h baer d Lia OoLLans 7 - &

 

 

 

 

 

 

 

11 3 Feb 08 600.00
RM SERVICES OF NORTHERN NEVADA
Sei, ee

 

 

 

 

 

(Sbank. {

| ano Did see (a J

EZ RZO LET SCAND | 24 atk +f
1194 Feb 19 680.00

* Gap in check sequence

 

 

1197

RM SERVICES OF NORTHERN NEVADA

. RAR é Vi Sa Rete

wan, (86. Qa ype

| bed 2G BAuH Say 157

 

—S¥a headed fire JO——

 

Be eayaziz

r

POLLane
ee ee Wet ete oe enh

1 RP eRe) Pe
Ci

$40.00)

ecemeee etree. ED eins px

 

 

Feb 25

640.00
—

Case 20-51150-btb Doc39 Entered 05/25/21 16:43:25 Page 41 of 41

LAW OFFICE OF NATHAN R. ZELTZER, ECF-filed on: 5/25/2021
Nathan R. Zeltzer, Esq., NV SBN 5173

232 Court St

Reno, Nevada 89501

mrzbkia@:yahoo.com
(775) 786-9993

Attorney for Debtors

eo Co J A Ww & WwW bo

NM NO BOO RD OR ORD Om mm meme et

 

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
ee

IN RE: ) Case No.: BK- 20-51150-BTB
) Chapter 13

JOSE R. MARTINEZ-CHICAS, )

ARACELI G. DIAZ, ) CERTIFICATE OF SERVICE
)
)

Debtor. )

)
)

 

 

1. On May 25, 2021, I served the following document: SUPPLEMENT TO RESPONSE TO
REPLY TO OBJECTION TO THE PROOF OF CLAIM OF SYLVIA LLOYD.

2. I served the above-named documents by the following means to the persons as listed below:
x a. ECF System:

William Van Meter
ECF @renol3.com, wvanmeter13@ect.epiqsystems.com

 

William A. Baker on behalf of Creditor Sylvia Lloyd
Bb2713(@charter.net, pstevens(@)wbrl.net, christine.baker25(@gmail.com

 

b. United States Mail, postage fully prepaid:

c. Personal Service: I personally delivered the document(s) to the persons at these addresses:
Xd. By direct e-mail (as opposed to through the ECF System)

Araceli & Jose: aracelitx80(@gmail.com

e. By fax transmission

f. By messenger

I declare under penalty of perjury that the foregoing is true and correct.

Signed on: May 25, 2021 ‘si Nathan Zeltzer

Nathan Zeltzer, Declarant

 
